         Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 1 of 108




                              UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
LIMETREE BAY SERVICES, LLC, et al.,1                           : Case No. 21-32351 (DRJ)
                                                               :
                                                               : Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

     OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     TO DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
       ORDERS (I) AUTHORIZING THE DEBTORS TO OBTAIN POST-PETITION
    FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
      (III) GRANTING LIENS AND PROVIDING CLAIMS WITH SUPERPRIORITY
          ADMINISTRATIVE EXPENSE STATUS, (IV) APPROVING ADEQUATE
    PROTECTION TO THE PRE-PETITION SECURED CREDITORS, (V) MODIFYING
         THE AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING

          The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtors and debtors in possession (together, the “Debtors”) under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) hereby files this objection (the “Objection”) to the

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Post-Petition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)

Granting Liens and Providing Claims with Superpriority Administrative Expense Status, (IV)

Approving Adequate Protection to the Pre-Petition Secured Creditors, (V) Modifying the

Automatic Stay, and (VI) Scheduling a Final Hearing [Docket No. 14] (the “Motion”).2 In support

of its Objection, the Committee respectfully represents as follows:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree
Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

                                                           1
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 2 of 108




                                           INTRODUCTION

         1.       The Committee objects to the relief requested in the Motion to the extent that the

proposed DIP Financing of $25 million and access to cash collateral fails to adequately provide

for payment of the projected administrative expenses (i.e., to pay the freight of the case) or a

sufficient runway for the Debtors to accomplish a realistic sale process given the complexity of

the estates’ refinery assets. The Committee also objects to any further encumbrance of avoidance

actions and commercial tort claims at the expense of unsecured creditors. The Committee is not

sure whether the full $25 million under the DIP Facility is even available to the Debtors at this

time. On August 4, 2021, the Debtors filed a further proposed six-week Budget through September

19, 2021, that contemplates up to $21.5 million of total borrowings, but the Committee is informed

that even that borrowing has not been approved by the DIP Lenders. Only $5.5 million of

borrowings under the DIP Facility have been approved by the Court to date.

         2.       Although the Committee was only appointed last week and has been rapidly

working to get itself and its professionals up to speed, most of the purported Prepetition Secured

Parties are apparently heavily undersecured (even excluding the Prepetition Holdco Loan Parties),

which means that there may be little here in terms of recoveries for unsecured creditors aside from

whatever assets may have been unencumbered as of the Petition Date (the “Unencumbered

Assets”).3 The Committee therefore urges the Court to deny any further interim or final approval

of the Motion that continues to encumber the estates’ avoidance actions, commercial tort claims,

or any other Unencumbered Assets.

         3.       Under the circumstances here, there is simply no benefit to unsecured creditors

from the estates granting liens and superpriority claims in favor of the Debtors’ secured creditors


3
  The Committee does not yet know what other assets may be included within the scope of Unencumbered Assets
aside from avoidance actions and commercial tort claims. The Committee’s diligence process is ongoing.

                                                      2
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 3 of 108




on Unencumbered Assets that are the sole possible source of recovery for unsecured creditors.

Notably, more than one-half of the interim DIP Facility of $5.5 million was projected to be used

for the payment of the Prepetition Secured Parties’ professionals, mostly on account of accrued

prepetition fees, totaling $2.375 million in the aggregate. If the Prepetition Secured Parties want

to fund these estates to protect their collateral, pay their professional fees, and consent to DIP

Financing that primes them, then they may do so, but not on the backs of unsecured creditors who

stand to receive zero recovery once the Unencumbered Assets are pledged to cover the DIP

Financing or potential diminution claims of the Prepetition Secured Parties. At a minimum, any

DIP Financing and diminution claims should be marshaled such that Unencumbered Assets are

only available to satisfy such claims once all other DIP Collateral is exhausted to the extent that

such claims remain unpaid. For this reason, there should be no waivers of marshaling or equities

of the case rights in any further interim or final financing orders.

         4.       The DIP Secured Parties and the Prepetition Secured Parties also seek a waiver of

all potential surcharge claims against them for the duration of these cases. Yet, the DIP Financing

of $25 million (even if it were available to the Debtors in full) appears to be deficient in terms of

funding an orderly sale process, much less payment of all projected administrative expenses in

these cases. The milestones under the DIP Financing require a binding stalking horse bid within

60 days of the Petition Date and a sale closing within 120 days of the Petition Date.4 As the Court

succinctly stated at the first day hearing in these cases with reference to the DIP Financing: “I am

very worried that it’s not enough money.” See Transcript of First Day Hearing (July 13, 2021), at

p. 22, ln. 5-6. Also: “I have significant liquidity concerns, probably more so than almost any other



4
  It is the current understanding of the Committee that the sale milestones are the requirements of the Prepetition
Secured Parties and not the DIP Lenders. The primary milestone imposed by the DIP Lenders was the outside date
for the maturity of the DIP Facility.

                                                        3
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 4 of 108




first day that I’ve ever heard, just simply because I have a lot of practical experience in dealing

with this.” Id. at p. 41, ln. 9-12. As the Court implied in this comment, the Debtors are a multi-

billion dollar refinery operation with substantial environmental and regulatory obligations. There

is no sale – whether going concern or liquidation – that could possibly be accomplished in 120

days and with only $25 million in new money financing. The Committee is very concerned that

the DIP Financing, which the Court characterized as “a day one in order to get to a day two,” id.

at p. 22, ln. 7-8, is effectively a road to nowhere. If broad-ranging estate waivers of surcharge

rights are approved, there would be no way for the estates to even remotely obtain reimbursement

from the lenders of unpaid administrative expenses. Given that administrative solvency hangs in

the balance, the Committee requests that any further interim or final financing order not include

any surcharge waivers to or for the benefit of the DIP Secured Parties or the Prepetition Secured

Parties.

           5.     With respect to the Committee’s limited challenge rights, the Committee should be

granted: (a) more time than 60 days from Committee formation for the challenge period

(requesting 120 days), (b) more money than $50,000 to conduct an investigation of the Prepetition

Secured Parties’ liens and claims (requesting $150,000), and (c) tolling to the extent that a proper

motion for standing is filed to pursue any viable claims that may exist against the Prepetition

Secured Parties, subject to whatever limitations exist under applicable law governing limited

liability companies to allow a proper representative of the estates to assert such claims. Further,

any credit bid rights of the Prepetition Secured Parties must be subject to section 363(k) of the

Bankruptcy Code and any challenge rights of the Committee. Of course, the Committee should

also receive concurrent reporting and information from the Debtors at the same time as the DIP

Secured Parties and the Prepetition Secured Parties.



                                                  4
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 5 of 108




         6.       In sum, the financing in these cases is perilous and very much a work in process.

Most of the “secured” lenders are vastly underwater by hundreds of millions of dollars, yet the

Debtors are faced with ominous regulatory and environmental burdens. Under these unique

circumstances, the Committee submits that any further interim or final financing orders must be

carefully crafted to preserve what Unencumbered Assets may exist for the benefit of these estates

and unsecured creditors. The typical over-reaching waivers and accommodations that lenders

routinely demand in many chapter 11 cases are inappropriate in these highly tenuous chapter 11

cases. For these reasons and those set forth below, the Committee objects to the Motion. The

Committee has also proposed certain revisions to the Interim Order to address the Committee’s

objections, as reflected in the redline version attached hereto as Exhibit A.

                                     STATEMENT OF FACTS

A.       General Background

         7.       On July 12, 2021, (the “Petition Date”), each of the Debtors filed a voluntary

petition with this Court under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these cases.

         8.       On July 26, 2021, the Office of the United States Trustee appointed the Committee

pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the following nine

(9) members: (i) Universal Plant Services (IV), LLC; (ii) Excel Construction & Maintenance VI,

Inc.; (iii) InServ Field Services USVI, LLC; (iv) National Industrial Services, LLC; (v)

Christiansted Equipment Ltd.; (vi) Pinnacle Services, LLC; (vii) Baker Hughes Oilfield Operations

LLC; (viii) Englobal U.S. Inc.; and (ix) Pamela Colon.




                                                  5
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 6 of 108




         9.       The Debtors’ prepetition capital structure is set forth in detail on pages 15-24 of the

Motion.

B.       The Proposed DIP Facility

         10.      The Motion was filed on the Petition Date. Pursuant to the Motion, the Debtors

seek authority to (i) enter into the DIP Facility and borrow up to $25 million of new money from

third party DIP Lenders with no prior relationship with the Debtors and (ii) use Cash Collateral of

the Prepetition Secured Parties in accordance with the Budget and certain Milestones. As cited

above, the Court expressed significant concern at the first day hearing that the DIP Facility may

not be enough financing for these estates given the nature and scope of the Debtors’ refinery assets.

It is not clear whether the full $25 million under the DIP Facility is even be available to the Debtors

at this time. On August 4, 2021, the Debtors filed a further proposed six-week Budget through

September 19, 2021, that contemplates up to $21.5 million of total borrowings, but the Committee

is informed that even that borrowing has not been approved by the DIP Lenders.

         11.      The DIP Facility is memorialized in the Senior Secured Superpriority Debtor in

Possession Credit Agreement (the “DIP Credit Agreement”), which is attached to the Motion. The

major operative terms, covenants, and conditions of the DIP Facility are set forth on pages 4-13 of

the Motion.

         12.      Cash interest under the DIP Facility will accrue at 3% per annum and payable in

kind (PIK) interest will accrue at 9% per annum. The default rate of interest is 11% per annum,

presumably this amount is in addition to the non-default contract rate of 12% (e.g., 23% per annum

total in the event of default).

         13.      As further consideration for the DIP Facility, the DIP Secured Parties will receive

the following fees (according to the Motion):



                                                    6
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 7 of 108




              Delayed Draw Fee: one and one-half percent (1.50%) of the undrawn amount of the

               DIP Loan Commitment, payable monthly in arrears.

              Deferred Commitment Fee: (A) $110,000, which shall be fully earned and

               nonrefundable as of the Interim Closing Date, and paid on the earlier of (i) payment in

               full of the DIP Facility and (ii) the Termination Date; and (B) $390,000, which shall be

               fully earned and nonrefundable as of the Final Closing Date, and paid on the earlier of

               (i) payment in full of the DIP Facility and (ii) the Termination Date.5

              DIP Agent Fee: $62,500 which shall be fully earned and nonrefundable as of the

               Interim Closing Date, and paid on the Interim Closing Date.

              Break-Up Fee: $250,000 in the event that alternative DIP financing is approved before

               entry of the Final Order, in lieu of the Deferred Commitment fee.

         14.      In sum, the Debtors expect to pay the DIP Secured Parties approximately $1 million

in various fees in connection with the DIP Facility, exclusive of DIP Lender professional fees.

The Debtors project that the DIP Facility will be repaid within the next couple months from

proceeds of collateral sales. By the Committee’s calculations, the internal rate of return for the

DIP Lenders on an annualized basis is approximately 38% (through the end of October 2021).

         15.      The DIP Facility will mature on the earlier of nine (9) months after the date of the

Interim Order or the date of a sale of a material portion of the Debtors’ assets. The Debtors’ ability

to utilize the DIP Facility is at all times subject to an acceptable Budget and Permitted Variances.

The Debtors will be obligated to provide periodic financial and operational reporting to the DIP

Secured Parties and the Prepetition Secured Parties.




5
 The Committee understands that the DIP Lenders may seek to accelerate the timing of payment of the Deferred
Commitment Fee, as the projected borrowings under the DIP Facility continue to change.

                                                     7
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 8 of 108




         16.      The DIP Facility will be secured by DIP Liens on the DIP Collateral as defined in

the DIP Credit Agreement and the Interim Order and with the priorities set forth therein. The DIP

Collateral consists of all real and personal property of each of the Debtors, other than the IFF

Property (i.e., certain J. Aron inventory financing assets), and upon entry of the Final Order and

solely to the extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations,

Avoidance Actions and Avoidance Proceeds.               Hence, the DIP Collateral includes the

Unencumbered Assets.

         17.      The DIP Liens consensually prime the Prepetition Secured Parties Liens and take a

first priority lien on all previously unencumbered DIP Collateral.

         18.      Adequate protection is provided to the Prepetition Secured Parties and the Terminal

Entities in the form of replacement liens and superpriority administrative expense claims against

all real and personal property of the Debtors and their estates. As additional adequate protection,

the reasonable and documented professional fees of the Prepetition Secured Parties will be paid

and, as to the Prepetition Term Lenders, all accrued and unpaid interest shall be payable in kind

by adding such amounts to the outstanding principal balances. The Revolver Lenders and J. Aron

will receive monthly postpetition non-default interest cash payments.

         19.      The DIP Facility and consensual access to cash collateral are subject to various

Milestones as defined in the DIP Credit Agreement and the Interim Order. Under the Milestones,

the Debtors must have (i) prepared a contingency plan for the wind-down of the Debtors’

operations in the event that a going concern sale is not achieved, which plan shall be reasonably

acceptable to the Prepetition Secured Parties no later than July 28, 2021 at 12:00 noon prevailing

Central Time, (ii) prepared a 13-week budget that is reasonably acceptable to the Prepetition

Secured Parties no later than July 28, 2021 at 12:00 noon prevailing Central Time, (iii) filed with



                                                   8
DOCS_SF:105858.3 68700/048
        Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 9 of 108




the Court a motion requesting approval of proposed bidding procedures that are reasonably

acceptable to the Prepetition Secured Parties and that adhere to the milestones described in clauses

(iv) and (v) below no later than ten (10) business days after the Petition Date, (iv) obtained, within

sixty (60) calendar days after the Petition Date, a binding stalking horse bid for the sale of all or

substantially all of the Debtors’ assets which bid shall be reasonably acceptable to each Prepetition

Secured Party, and (v) completed the closing of a sale of all or substantially all of the Debtors’

assets that is reasonably acceptable to each Prepetition Secured Party, within one hundred twenty

(120) calendar days after the Petition Date.

         20.      The Court entered an original Interim Order approving the Motion on July 14, 2021

[Docket No. 104], and entered a second Interim Order on August 2, 2021 [Docket No. 271]. The

Interim Order authorized the Debtors to borrow up to $5.5 million under the DIP Facility on an

interim basis. More than one-half of that amount was projected to be used for the payment of the

Prepetition Secured Parties’ professional fees, mostly on account of accrued prepetition fees,

totaling $2.375 million in the aggregate.

         21.      The Interim Order includes, subject to challenge, broad-ranging admissions,

stipulations, and releases with respect to the liens and claims of the Prepetition Secured Parties.

The Committee is given only 60 days following formation to assert a challenge and its

investigation budget is limited to $50,000. The Debtors’ latest Budget accrues only $369,000 in

the aggregate for the Committee’s professionals through September 19, 2021.

         22.      The Court initially set the Final Hearing on the Motion for August 2, 2021 at 3:30

p.m. CT, with objections due by July 29, 2020 at 10:00 a.m. CT. The Final Hearing (or a further

interim) has now been continued to August 6, 2021, with the Committee’s objection due by August

5, 2020 at 6:00 p.m. CT (by agreement of the Debtors).



                                                  9
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 10 of 108




                                            OBJECTIONS

         23.      A court should only approve a proposed debtor in possession financing if such

financing “is in the best interest of the general creditor body.” In re Roblin Indus., Inc., 52 B.R.

241, 244 (Bankr. W.D.N.Y. 1985) (citing In re Vanguard Diversified, Inc., 31 B.R. 364, 366

(Bankr. E.D.N.Y. 1983); see also In re Tenney Village Co., Inc., 104 B.R. 562, 569 (Bankr. D.

N.H. 1989) (“The debtor’s prevailing obligation is to the bankruptcy estate and, derivatively, to

the creditors who are its principal beneficiaries”). Moreover, the proposed financing must be “fair,

reasonable, and adequate.” In re Crouse Group, Inc., 71 B.R. 544, 546 (Bankr. E.D. Pa. 1987).

         24.      Postpetition financing should not be authorized if its primary purpose is to benefit

or improve the position of a particular secured lender. See, e.g., In re Aqua Assocs., 123 B.R. 192,

195-98 (Bankr. E.D. Pa. 1991) (“[C]redit should not be approved when it is sought for the primary

benefit of a party other than the debtor.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37 (Bankr.

S.D.N.Y. 1990) (“[A] proposed financing will not be approved where it is apparent that the purpose

of the financing is to benefit a creditor rather than the estate.”); Tenney Village, 104 B.R. at 568

(debtor in possession financing terms must not “pervert the reorganizational process from one

designed to accommodate all classes of creditors and equity interests to one specially crafted for

the benefit of the secured creditor”).

         25.      Indeed, the law has long acknowledged the unequal bargaining power inherent in

negotiations leading to proposed postpetition financing, as well as the very significant harm that

can befall creditors if the proposed financier is permitted to exploit its leverage position. See, e.g.,

In re FCX, Inc., 54 B.R. 833, 838 (Bankr. E.D.N.C. 1985) (“[T]he court should not ignore the

basic injustice of an agreement in which the debtor, acting out of desperation, has compromised

the rights of unsecured creditors.”). The DIP Facility should not simply become a tool for the



                                                   10
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 11 of 108




Prepetition Secured Parties to enhance their collateral position at the expense of unsecured

creditors. In re Ames Dept. Stores, 115 B.R. at 38-39 (“[A] proposed financing will not be

approved where it is apparent that the purpose of the financing is to benefit a creditor rather than

the estate”).

         26.      As of the Petition Date, given the likelihood that the bulk of the Prepetition Secured

Parties are heavily undersecured, the Unencumbered Assets are likely the sole source of recovery

by unsecured creditors in these cases. Access to the DIP Facility and use of cash collateral

therefore stands to benefit primarily the Prepetition Secured Parties themselves by preserving their

collateral and paying their professional fees. Unsecured creditors, by contrast, appear to be

hundreds of millions of dollars out of the money and the only way to preserve and protect their

interests is to treat the Unencumbered Assets as sacrosanct and free and clear of any liens or

superpriority claims.        As proposed, the DIP Facility would encumber all such previously

Unencumbered Assets in favor of the DIP Lenders and, to the extent of any diminution, the

Prepetition Secured Parties, without any prospect of a recovery by the unsecured creditors in these

cases. Moreover, as the Court recognized at the first day hearing, the DIP Facility appears to be

unrealistically small – only $25 million (not all of which may even be available to the Debtors) –

in a multi-billion dollar case involving complex and burdensome refinery assets.                Before

Unencumbered Assets are inextricably pledged, there must be a reasonable strategy for funding

the administrative expenses of these cases pending the outcome of a sales process. At a minimum,

any lender remedies against the Unencumbered Assets must be marshaled such that the DIP

Secured Parties and the Prepetition Secured Parties can only turn to the Unencumbered Assets

once all other recoveries on the DIP Obligations and any allowed diminution claims are exhausted.




                                                   11
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 12 of 108




         27.      The DIP Facility and proposed terms of cash collateral use would also impose

onerous limitations on the Committee’s ability to investigate the liens and claims of the Prepetition

Secured Parties and any potential claims that the estates may have against such parties. Finally, a

final order would waive the estates’ surcharge, equities of the case, and marshaling rights without

adequately taking into account potential remedies that should be available to these estates for the

benefit of unsecured creditors. Under these circumstances, the DIP Facility is not in the best

interests of creditors and should be denied in its present form.

A.       Unencumbered Assets Should Remain Unencumbered and Free of Any
         Superpriority Claims For the Benefit of Unsecured Creditors

         28.      The Debtors propose to grant liens and superpriority claims in favor of the DIP

Secured Parties and Prepetition Secured Parties on every previously Unencumbered Asset of the

Debtors’ estates, including Avoidance Actions, Avoidance Proceeds, and commercial tort claims.

There has been no analysis or assessment to the Committee’s knowledge of how much any such

causes of actions may be worth, or whether they should be pursued at all. To the extent there is

value in such assets, there may be no other possible recovery by the general unsecured creditors in

these cases given that most of the Prepetition Secured Parties appear to be heavily underwater.

         29.      Avoidance actions (and the proceeds thereof), in particular, are uniquely for the

benefit of general creditors of the estate, not secured creditors, and should not be encumbered in

favor of secured lenders. Avoidance actions are statutory rights designed to ensure equitable

distributions of a debtor’s estate. See, e.g., Cullen Ctr. Bank & Tr. v. Hensley (In re Criswell), 102

F.3d 1411, 1414 (5th Cir. 1997) (noting that avoidance powers under the Bankruptcy Code were

created to “facilitate[e] the prime bankruptcy policy of equality of distribution among creditors of

the debtor”). Indeed, avoidance powers are intended to allow a debtor in possession or other party

with standing to gain recoveries for the benefit of all unsecured creditors. See Buncher Co. v.


                                                 12
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 13 of 108




Official Comm. of Unsecured Creditors of GenFarm Ltd. Partn. IV, 229 F.3d 245, 250 (3d Cir.

2000). Accordingly, bankruptcy courts often restrict a debtor’s ability to pledge avoidance actions

and their proceeds as collateral. See, e.g., Gaudet v. Babin (In re Zedda), 103 F.3d 1195, 1203

(5th Cir. 1997) (“A trustee’s avoidance powers are intended to benefit the debtor’s creditors, as

such powers facilitate a trustee’s recovery of as much property as possible for distribution to the

[unsecured] creditors.”); McFarland v. Leyh (In re Tex. Gen. Petrol. Corp.), 52 F.3d 1330, 1335–

36 (5th Cir. 1995) (“[T]he proceeds recovered in an avoidance action satisfy the claims of priority

and general unsecured creditors before the debtor benefits.”); In re Excel Maritime Carriers, Ltd.,

No. 13-23060 (RDD) (Bankr. S.D.N.Y. Aug. 6, 2013) (ECF No. 133) (excluding avoidance actions

and proceeds thereof from scope of adequate protection liens and property that could be used to

pay super-priority administrative expense claims); In re Sapolin Paints, Inc., 11 B.R. 930, 937

(Bankr. E.D.N.Y. 1981) (“[N]either a trustee . . . nor a debtor-in-possession, can assign, sell or

otherwise transfer the right to maintain a suit to avoid a preference.”).

         30.      Here, there is no basis for the DIP Secured Parties and Prepetition Secured Parties

to take liens and superpriority claims on Unencumbered Assets when the unsecured creditors stand

to receive no feasible direct benefit from the DIP Facility or access to cash collateral. The

Unencumbered Assets are the only hope that the unsecured creditors have of any possible

distribution in these cases. Any further interim or final orders therefore should make clear that no

DIP Liens or adequate protection liens shall attach to any Unencumbered Assets and any

associated superpriority claims shall not be payable from the proceeds thereof.

B.       The Full Range of Adequate Protection Proposed for the Prepetition Secured
         Parties is Excessive Under the Circumstances

         31.      There has been no showing that adequate protection in favor of the Prepetition

Secured Parties is needed to the extent proposed in the Motion. The Bankruptcy Code only


                                                  13
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 14 of 108




requires debtors to provide a secured creditor with adequate protection to the extent that the

automatic stay, the debtors’ use of property, or a priming lien “results in a decrease in the value of

such entity’s interest in such property.” 11 U.S.C. § 361(1). The purpose is to protect a secured

creditor from diminution in the value of its collateral during the use period. United Sav. Ass’n v.

Timbers of Inwood Forest Assoc., 484 U.S. 365, 368 (1988); In re 495 Central Park Ave. Corp.,

136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (goal is to “safeguard the secured creditor from

diminution in the value of its interest”); Lincoln Nat’l Life Ins. Co. v. Craddock-Terry Shoe Corp.

(In re Craddock-Terry Shoe Corp.), 98 B.R. 250, 255 (Bankr. W.D. Va. 1988) (finding that what

needs to be adequately protected is the decrease in value attributable to the stay arising on the

petition date).

         32.      “[T]he initial burden of showing the need for adequate protection [is] upon the

creditor having an interest in the property being used by the debtor. In order to meet this burden,

the secured creditor must demonstrate that such relief is required by showing a likelihood that the

collateral will decrease in value or establishing some other basis for the relief. The burden then

shifts to the debtor to show that adequate protection is not needed or can be provided in a different

manner.” Zink v. Vanmiddlesworth, 300 B.R. 394, 402-03 (N.D.N.Y. 2003) (citations omitted).

See also In re Gunnison Ctr. Apartments, 320 B.R. 391, 396 (Bankr. D. Colo. 2005) (“The secured

creditor ‘must, therefore, prove this decline in value—or the threat of a decline—in order to

establish a prima facie case.’”) (quoting In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr.

S.D.N.Y. 1994)); In re Continental Airlines, Inc., 146 B.R. 536, 539 (Bankr. D. Del. 1992) (“Post-

Timbers courts have uniformly required a movant seeking adequate protection to show a decline

in value of its collateral.”).




                                                 14
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 15 of 108




         33.       Absent diminution, no adequate protection is needed. So, where the lenders’

collateral is not diminishing as a result of its use, nothing further is required for adequate

protection. Save Power Ltd. v. Pursuit Athletic Footwear (In re Pursuit Athletic Footwear), 193

B.R. 713, 716 (Bankr. D. Del. 1996). And, diminution is not equivalent to cash collateral use. A

prepetition lender is “not entitled to an adequate protection claim on a dollar-for-dollar basis for

cash collateral used during the case.” Official Comm. v. UMB Bank, NA (In re Residential Capital,

LLC), 501 B.R. 549, 596-97 (Bankr. S.D.N.Y. 2013).

         34.       In the instant case, most of the initial borrowing of $5.5 million under the DIP

Facility was budgeted for the accrued professional fees of the Prepetition Secured Parties

themselves ($2.375 million).        To the extent further adequate protection is appropriate, the

Committee would not oppose adequate protection to the Prepetition Secured Parties in the form of

replacement liens with the same extent, priority, and validity as existed on the Petition Date. The

Debtors, however, propose to grant the Prepetition Secured Parties much more, including:

                  Adequate protection liens to the extent of any diminution on all real and personal
                   property of the Debtors’ estates, including the Unencumbered Assets;

                  Superpriority claims to the extent of any diminution payable from all assets of the
                   estate, including the Unencumbered Assets;

                  Payment of monthly postpetition interest to the Revolver Lenders and J. Aron;

                  Accrual of postpetition interest payable to the Prepetition Term Lenders;

                  Payment of the reasonable fees and expenses of various professionals of the
                   Prepetition Secured Parties;

                  Validation of the liens and claims of the Prepetition Secured Parties and broad-
                   ranging releases, subject to a shortened challenge period of 60 days from the date
                   of Committee formation and a minimal investigation budget of $50,000;

                  Section 506(c) surcharge waivers in favor of the Prepetition Secured Parties for the
                   duration of these cases; and


                                                    15
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 16 of 108




                  Imposition of various Milestones.

         35.       As stated previously, the concept of adequate protection was put into section 361

of the Bankruptcy Code with the goal of “safeguard[ing] the secured creditor from diminution in

the value of its interest during the Chapter 11 reorganization.” In re 495 Central Park Ave. Corp.,

136 B.R. at 631. Determinations regarding adequate protection are fact-specific. See In re

Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996); MBank Dallas, N.A. v. O’Connor (In re

O’Connor), 808 F.2d 1393, 1396 (10th Cir. 1987); In re Martin, 761 F.2d 472 (8th Cir. 1985); see

also S. Rep. No. 95-989, 95th Cong., 2d Sess. 54 (1978). The focus of the requirement is to protect

a secured creditor from diminution in the value of its collateral during the use period. United

Savings Association of Texas v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 368, 108

S.Ct. 626, 629, 98 L.Ed.2d 740 (1988); see also Matter of Kain, 86 B.R. 506, 513 (Bankr. W.D.

Mich. 1988); Delbridge v. Production Credit Ass’n & Federal Land Bank (In re Delbridge), 104

B.R. 824 (E.D. Mich. 1989); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986).

         36.       Section 361 of the Bankruptcy Code provides that periodic cash payments,

replacement liens, or relief constituting the “indubitable equivalent” of the creditor’s interest may

provide adequate protection. Provision of a replacement lien in property equal to the value of the

cash collateral used specifically complies with section 361(2) and provides adequate protection

within the meaning of section 363(e) of the Bankruptcy Code. See, e.g., In re O’Connor, 808 F.2d

at 1398; In re Dynaco Corp., 162 B.R. 389, 393-95 (Bankr. D. N.H. 1993); In re T.H.B. Corp., 85

B.R. 192, 195 (Bankr. D. Mass. 1988).

         37.       The protection offered to the Prepetition Secured Parties in these cases is far more

than adequate. The Committee would not oppose replacement liens for the Prepetition Secured

Parties to the same extent, priority, and validity that existed as of the Petition Date. The proposed



                                                    16
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 17 of 108




adequate protection and other lender protections enhance the Prepetition Secured Parties’ collateral

position at the expense of unsecured creditors, who do not benefit directly from the DIP Facility

or access to cash collateral and stand to lose their only hope of a recovery from Unencumbered

Assets. Further, the Prepetition Term Lenders should not be entitled to accrual of postpetition

interest given that they are undersecured and any funding of professional fees to them should be

subject to reasonable caps. The proposed adequate protection package under the Motion is

therefore unbalanced and improper.

C.       The Lien Validation and Challenge Provisions are Too Strict

         38.      The Debtors propose to circumscribe the Committee’s ability to exercise its

statutory duties. The Committee is given a marginal investigation budget of $50,000 and a mere

60 days after formation to investigate the validity of the Prepetition Secured Parties’ liens and

claims and any possible affirmative claims the estates may have against such lenders. The

complexity of the secured debt in these cases requires a thorough investigation, along with a

complete understanding of the various transactions that took place prior to the Petition Date. This

investigation cannot (and should not) be rushed. The Committee should be permitted to thoroughly

investigate the prepetition transactions between the Debtors and the Prepetition Secured Parties,

some of whom are insiders, to determine whether any claims exist against them.

         39.      Further, given that the Debtors are limited liability companies, any challenge rights

must be preserved so that an appropriate estate representative is authorized to assert such claims.

Recent caselaw from Delaware bankruptcy courts holds that creditors’ committees cannot obtain

standing to bring challenges in bankruptcies of certain limited liability companies. See e.g.,

Gavin/Solmonese LLC v. Citadel Energy Partners, LLC (In re Citadel Watford City Disposal

Partners, L.P.), 2019 Bankr. LEXIS 1375 (Bankr. Del. May 2, 2019) (complaint of liquidating



                                                   17
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 18 of 108




trustee asserting fiduciary duty claims of LLC and limited partnership debtors dismissed due to his

lack of standing based on lack of standing of creditors’ committee, as assignor under plan, where

applicable state laws offered no option for derivative standing for creditors, including of insolvent

entities); Official Comm. v. Comvest Group Holdings (In re HH Liquidation, LLC)., 590 B.R. 211,

284 (Bankr. D. Del. 2018) (“rights [of a creditors’ committee] to assert derivative claims are

limited to the derivative standing of its members, none of whom have standing as creditors of a

Delaware LLC to assert derivative claims of breach of fiduciary duty on behalf of the company,”

which standing is limited to holders of membership interests and their assignees). Thus, a

challenge provision may be effectively moot, unless adequate safeguards are implemented for a

capable estate fiduciary to assert any viable objections or affirmative claims.

         40.      The Committee submits that: (i) the Challenge Period should be extended to 120

days after Committee formation, (ii) the Committee’s investigation budget should be increased to

$150,000, and (iii) the Challenge Period should be tolled in the event that the Committee files a

motion seeking standing to assert a Challenge until such motion is determined by the Court, subject

to the issue involving limited liability companies noted above. Further, express provision should

be added that any successful Challenge could result in the disgorgement of any amounts realized

by the Prepetition Secured Parties on a postpetition basis.

D.       The Proposed Section 506(c), Equities of the Case, and Marshaling Waivers are
         Inappropriate Without Taking Into Account the Interests of Unsecured Creditors

         41.      The Debtors intend to grant certain waivers of section 506(c) surcharge,

marshaling, and equities of the case rights as to the DIP Secured Parties and Prepetition Secured

Parties. Through the section 506(c) waiver, the Debtors would irrevocably waive the estates’

rights to charge certain costs or expenses incurred in the administration of these cases, yet the DIP

Facility appears to be insufficient to fund the anticipated course of these cases. This provision


                                                 18
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 19 of 108




should be stricken from any Final Order unless and until adequate provision has been made for

payment of all accrued and unpaid administrative expenses.

         42.      The effect of the proposed section 506(c) waiver is to eliminate a further avenue of

recovery for the Debtors’ estates and to create the risk of administratively insolvency. This result

contravenes the essential purpose of section 506(c). See Precision Steel Shearing v. Fremont Fin.

Corp. (In re Visual Indus.), 57 F.3d 321, 325 (3d Cir. 1995) (“[S]ection 506(c) is designed to

prevent a windfall to the secured creditor . . . The rule understandably shifts to the secured party .

. . the costs of preserving or disposing of the secured party’s collateral, which costs might otherwise

be paid from the unencumbered assets of the bankruptcy estate . . .”) (internal citation omitted);

see also In re Codesco, Inc., 18 B.R. 225, 230 (Bankr. S.D.N.Y. 1982) (“The underlying rationale

for charging a lienholder with the costs and expenses of preserving or disposing of the secured

collateral is that the general estate and unsecured creditors should not be required to bear the cost

of protecting what is not theirs.”).

         43.      Neither the Committee nor this Court has any assurance as yet that there will be

sufficient availability under the DIP Facility or access to cash collateral to pay all administrative

claims against the Debtors’ estates. As other bankruptcy courts have recognized, DIP financing

that contains an inadequate budget coupled with a surcharge waiver should not be approved unless

modified to provide for payment of administrative claims. See NEC Holdings Corp., Case No. 10-

11890 (PJW) (Bankr. D. Del. Jul 13, 2010) [Docket No. 223] and Hearing Tr. at 108:1-5 [Docket

No. 224] (“I need some evidence that there’s a probability that admin claims are going to be paid

in full, including 503(b)(9) claims or I won’t approve the financing.”); Hartford Fire Ins. Co. v.

Northwest Bank Minn. (In re Lockwood Corp.), 223 B.R. 170, 176 (8th Cir. B.A.P. 1998) (holding

that provision in financing order purporting to immunize the postpetition lender from section



                                                   19
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 20 of 108




506(c) surcharge was unenforceable); In re Colad Group, Inc., 324 B.R. 208, 224 (Bankr.

W.D.N.Y. 2005) (refusing to approve postpetition financing agreement to the extent that the

agreement purported to modify statutory rights and obligations created by the Bankruptcy Code

by prohibiting any surcharge of collateral under section 506(c)).

         44.      The lenders also seek to restrict this Court’s ability to implement equitable

marshaling as to the DIP Secured Parties and Prepetition Secured Parties. The waiver of any

marshaling requirements is prejudicial because the DIP Secured Parties and Prepetition Secured

Parties should be required to exhaust remedies from their prepetition collateral before turning to

any other assets, especially in these cases where there is likely no value for unsecured creditors

from any other sources aside from the Unencumbered Assets. Marshaling may be a key remedy

in ensuring that unsecured creditors do not bear the brunt of the expense of these cases while

having no prospect of any distributions. See Official Comm. v. Hudson United Bank (In re

America’s Hobby Center), 223 B.R. 275, 287 (Bankr. S.D.N.Y. 1998); Ramette v. United States

(In re Bame), 279 B.R. 833 (8th Cir. B.A.P. 2002) (marshaling doctrine invoked against taxing

authorities to benefit estate’s unsecured creditors).

         45.      Finally, the Debtors propose that the “equities of the case” exception under section

552(b) not apply to the DIP Secured Parties and Prepetition Secured Parties. The “equities of the

case” exception in section 552(b) of the Bankruptcy Code allows a debtor, committee, or other

party in interest to exclude postpetition proceeds from prepetition collateral on equitable grounds,

including to avoid having unencumbered assets fund the cost of a secured lender’s foreclosure.

“‘The purpose of the equity exception is to prevent a secured creditor from reaping benefits from

collateral that has appreciated in value as a result of the trustee’s/debtor-in-possession’s use of

other assets of the estate (which normally would go to general creditors) to cause the appreciated



                                                   20
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 21 of 108




value.’” In re Muma Servs., 322 B.R. 541, 558-559 (Bankr. D. Del. 2005) (quoting Delbridge v.

Prod. Credit Ass’n & Fed. Land Bank, 104 B.R. 824, 826 (E.D. Mich. 1989)). There is no reason

to waive such rights here, especially given that the Prepetition Secured Parties appear to be vastly

underwater. See, e.g., In re Metaldyne Corp., No. 09-13412 (MG), 2009 WL 2883045, at *6

(Bankr. S.D.N.Y. June 23, 2009) (“[T]he Court, in its discretion, declines to waive prospectively

an argument that other parties in interest may make. If, in the event, the Committee or any other

party [in] interest argues that the equities of the case exception should apply to curtail a particular

lender’s rights, the Court will consider it.”); Sprint Nextel Corp. v. U.S. Bank Nat’l Ass’n (In re

TerreStar Networks, Inc.), 457 B.R. 254, 272-73 (Bankr. S.D.N.Y. 2011) (request for section

552(b) waiver was premature because factual record not fully developed).

         46.      It is unreasonable to ask unsecured creditors – through the Unencumbered Assets

or as administrative advances – to fund any shortfall in the Budget by way of the estates’ waiver

of important creditor protections. At least one court has even refused to enforce such waivers.

Hartford Fire Ins. Co. v. Norwest Bank Minn. (In re Lockwood Corp.), 223 B.R. 170, 176 (BAP

8th Cir. 1998) (holding that provision in financing order purporting to immunize the postpetition

lender from section 506(c) surcharge was unenforceable). In sum, the waiver of section 506(c),

marshaling, and equities of the case rights are inappropriate without adequately taking into account

estate remedies and where, as here, there is no certainty that adequate provision has been made for

the payment of all administrative expenses against the Debtors.

E.       Other Objections

         47.      The Committee has various additional objections to any proposed further interim

or final order:




                                                  21
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 22 of 108




                            Budgets and Committee Reporting Rights.         The Committee must be

                  granted notice of any new budgets and provided concurrently with all financial

                  reporting delivered to the DIP Secured Parties and the Prepetition Secured Parties.

                            Lender Remedies. The Remedies Notice Period should be extended from

                  three (3) business days to five (5) business days.

                            Carve-Out for Committee Fees. The Budget should include a reasonable

                  line item for Committee professional fees confirming that the Debtors have

                  adequate liquidity to fund such Carve-Out. Additionally, no changes should be

                  made to the Budget with respect to Committee fees without the prior approval of

                  the Committee.

                            Credit Bidding Limitations. The right of the Prepetition Secured Parties to

                  credit bid as part of a sales process should be subject to section 363(k) of the

                  Bankruptcy Code and the Committee’s challenge rights.

                            Milestones. The Milestones requiring a binding stalking horse bid within

                  60 days of the Petition Date and the closing of a sale of substantially all assets

                  within 120 days of the Petition Date do not appear to be realistic.

                            Default Rate of Interest. The default rate of interest of 11% per annum,

                  presumably in addition to the non-default contract rate of 3% per annum of cash

                  interest and 9% per annum of PIK interest, is too high and substantially above

                  market norms.

         48.      The Committee expressly reserves all rights, claims, defenses, and remedies,

including, without limitation, to supplement and amend this Objection, to raise further and other

objections to the Motion and the form of final order, and to introduce evidence prior to or at any



                                                     22
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 23 of 108




hearing regarding the Motion in the event that the Committee’s objections are not resolved prior

to such hearing.

                                           CONCLUSION

         49.      For the foregoing reasons, the Committee respectfully requests that the Court deny

the Motion until the Committee’s objections set forth herein have been adequately addressed.



                                       [signature page follows]




                                                  23
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 24 of 108




 Dated: August 5, 2021                 By: /s/ Michael D. Warner
                                            Michael D. Warner (TX Bar No. 00792304)
                                            Steven W. Golden (TX Bar No. 24099681)
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            440 Louisiana Street, Suite 900
                                            Houston, TX 77002
                                            Telephone: (713) 691-9385
                                            Facsimile: (713) 691-9407
                                            Email: mwarner@pszjlaw.com
                                            Email: sgolden@pszjlaw.com

                                            -and-

                                            Jeffrey N. Pomerantz (admitted pro hac vice)
                                            Shirley S. Cho (admitted pro hac vice)
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            Email: jpomerantz@pszjlaw.com
                                            Email: scho@pszjlaw.com

                                            -and-

                                            Robert J. Feinstein (admitted pro hac vice)
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777
                                            Email: rfeinstein@pszjlaw.com

                                            Proposed Counsel for the Official Committee of
                                            Unsecured Creditors




                                       24
DOCS_SF:105858.3 68700/048
       Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 25 of 108




                                   EXHIBIT A

                             Redline Interim DIP Order




DOCS_SF:105858.3 68700/048
                 Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 26 of 108




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                          CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al. 1                            CASE NO.: 21-32351

               Debtors.                                             Jointly Administered



          INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
    POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING AND (B) USE
          CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
    PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
    (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(the “Debtors”) seeking entry of interim and final orders pursuant to sections 105, 361, 362, 363,

364 and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001,

6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules

2002-1, 4001-1(b), 4002-1(i), and 9013-1 of the Bankruptcy Local Rules (the “Local Rules”) for

the United States Bankruptcy Court for the Southern District of Texas (the “Court”), and the

Procedures for Complex Cases in the Southern District of Texas (the “Complex Rules”),2

      (i)       authorizing the Debtors to (a) obtain postpetition financing up to an aggregate principal
                amount of up to $5.5 million on an interim basis (the “DIP Financing”), with a
                committed financing facility up to $25 million proposed by the Debtors to be
                considered at a subsequent hearing, pursuant to that certain Senior Secured
                Superpriority Debtor-In-Possession Credit Agreement attached hereto as Exhibit A
                (the “DIP Credit Agreement”), and such other agreements, documents, certificates and

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
      Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
      Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is
      Limetree Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.


2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion or the DIP
      Credit Agreement (defined below) as applicable.
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 27 of 108




           instruments delivered or executed from time to time in connection therewith, including
           the agreements related to the DIP Financing, (the “DIP Loan Documents”), among the
           Debtor Limetree Bay Refining, LLC, as borrower (“LBR” or the “Borrower”), Debtors
           Limetree Bay Services, LLC., Limetree Bay Refining Holdings, LLC, Limetree Bay
           Refining Holdings II, LLC (“LBRHII”), Limetree Bay Refining Operating, LLC
           (“LBRO”), and Limetree Bay Refining Marketing, LLC (“LBRM” and each a
           “Guarantor” and together the “Guarantors”), 405 Sentinel, LLC and the financial
           institutions from time to time parties thereto as lenders (each individually a “DIP
           Lender,” and collectively, the “DIP Lenders”), and 405 Sentinel, LLC, as
           administrative and collateral agent for the DIP Lenders (the “DIP Agent” together with
           the DIP Lenders, the “DIP Secured Parties”); (b) authorizing the Debtors to use the DIP
           Lenders’ and the Prepetition Secured Parties’ (as defined in the Motion) (x) “cash
           collateral” as such term is defined in section 363 of the Bankruptcy Code other than,
           until such time as the Discharge of Inventory Financing Obligations (as defined in the
           A&R Depositary and Intercreditor Agreement defined below) occurs, any such “cash
           collateral” that constitutes Inventory Financing Collateral (as defined below) and (y)
           until such time as the Discharge of Inventory Financing Obligations (as defined in the
           A&R Depositary and Intercreditor Agreement defined below) occurs, “cash collateral”
           as such term is defined in section 363 of the Bankruptcy Code that constitutes Inventory
           Financing Collateral, solely to the extent that the same is (A) cash or amounts on
           deposit in or credited to any deposit account or securities account or (B) accounts
           receivable in respect of propane sales contemplated to be received by the Debtors
           pursuant to the Approved Budget (as defined below) in an aggregate amount not to
           exceed $1,000,000, in each case that constitutes Inventory Financing Collateral as of
           the Petition Date (such “cash collateral” as described in this clause (y) and the
           foregoing clause (x), the “Cash Collateral”);

   (ii)    granting (y) to the DIP Agent for the benefit of the DIP Secured Parties the DIP Liens
           on the DIP Collateral (as defined below) to secure all amounts owed under the DIP
           Loan Documents (the “DIP Obligations”) on a first priority priming basis, except as
           otherwise set forth herein, and (z) to the DIP Secured Parties the DIP Superpriority
           Claims (as defined below) in respect of the DIP Obligations, in each case subject to the
           terms and conditions hereof;

   (iii)   approving certain stipulations by the Debtors with respect to the Prepetition Secured
           Documents (as defined below) and the liens and security interests arising therefrom;

   (iv)    modifying the automatic stay to the extent provided for herein;

   (v)     granting adequate protection for the liens and security interests granted for the benefit
           of the Prepetition Secured Parties in connection with the prepetition agreements
           described in Paragraphs F and G, below; and

   (vi)    scheduling a final hearing (the “Final Hearing”) to consider entry of a final order (the
           “Final Order”) authorizing the relief requested in the Motion on a final basis, and
           approving the form of notice with respect to the Final Hearing, which order shall be in
           form and substance and on terms satisfactory in all respects to the DIP Secured Parties.

                                                 2
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 28 of 108




    The Court having considered the Motion, the DIP Loan Documents, and the Declaration of

Mark Shapiro in support of the First Day Motions, the pleadings filed with the Court, and the

evidence proffered and presented at the interim hearing held on July 13, 2021 (the “Interim

Hearing”); and notice of the Interim Hearing having been given in accordance with Bankruptcy

Rules 4001 and 9014 and all applicable Local Rules and Complex Rules; and all objections, if any,

to the interim relief requested in the Motion having been withdrawn, resolved or overruled by the

Court; and it appearing to the Court that granting the interim relief requested in the Motion is

necessary to avoid immediate and irreparable harm to the Debtors and their estates pending the

Final Hearing, and otherwise is fair and reasonable and in the best interests of the Debtors, their

estates and their creditors, represents a sound exercise of the Debtors’ business judgment and is

necessary for the continued operation of the Debtors’ businesses; and upon the record of these

Chapter 11 Cases; after due deliberation and consideration, and for good and sufficient cause

appearing therefor:

        IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED:3

        A.       Filing Date. On July 12, 2021 (the “Petition Date”), the Debtors each filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code in this Court (these “Chapter

11 Cases”).

        B.       Jurisdiction; Venue. The Court has exclusive jurisdiction to consider this matter

pursuant to 28 U.S.C. §1334. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(D).

Venue of the Chapter 11 Cases and the Motion is proper under 28 U.S.C. §§ 1408 and 1409. The

statutory predicates for the relief sought herein are sections 105, 361, 362, 363, 364, and 507 of



3
    Where appropriate in this Order, findings of fact shall be construed as conclusions of law and conclusions of law
    shall be construed as findings of fact pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
    pursuant to Bankruptcy Rule 9014.


                                                         3
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 29 of 108




the Bankruptcy Code; Bankruptcy Rules 2002, 4001, 6004, and 9014; and Local Rules 2002-1,

4001-1, 4002-2, and 9013-1.

       C.      Committee Formation. On July 26, 2021, tThe Office of the United States Trustee

(the “U.S. Trustee”) has not yet appointed thean Oofficial Ccommittee of Uunsecured Ccreditors

in these Chapter 11 Cases [D.I. 189] (if appointed, the “Committee”). No trustee or examiner has

been appointed.

       D.      Notice. Due notice of the Interim Hearing and the Motion was afforded, whether

by facsimile, electronic mail, overnight courier, or hand delivery, to parties in interest, including

to: (a) the United States Trustee for the Southern District of Texas; (b) all secured creditors of

record, including (as defined herein) the DIP Agent, the Revolving Administrative Agent, the

Term Administrative Agent, J. Aron, and the Project Collateral Agent; (c) the Offices of the

Attorney General of the State of Texas and the United States Virgin Islands; (d) the thirty (30)

largest consolidated unsecured creditors for the Debtors; (e) the Debtors’ identified, interested

taxing authorities, including the Internal Revenue Service; (f) the Debtors’ identified, interested

government and regulatory entities; (g) other interested parties as identified by the Debtors; and

(h) any party that has requested notice pursuant to Bankruptcy Rule 2002.                Under the

circumstances, such notice of the Motion, the relief requested therein and the Interim Hearing

complies with Bankruptcy Rules 4001 and 9014 and the Local Rules, and no other or further notice

of the relief sought at the Interim Hearing was required.

       E.      Debtors’ Stipulations Regarding DIP Loan Documents and DIP Secured Parties. In

requesting the DIP Financing, upon entry of this order (the “Interim Order”), the Debtors

acknowledge, represent, stipulate, and agree that:




                                                 4
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 30 of 108




               (a)     as of the date hereof, none of the DIP Secured Parties are control persons or

insiders (as defined in the Bankruptcy Code) of the Debtors by virtue of determining to make any

loan, providing the DIP Financing or performing obligations under the DIP Loan Documents;

               (b)     as of the date hereof, there exist no claims or causes of action against any

of the DIP Secured Parties arising from, related to or connected with the DIP Loan Documents

that may be asserted by the Debtors;

               (c)     as of the date hereof, the Debtors forever and irrevocably release, discharge,

and acquit the DIP Secured Parties and each of their respective officers, employees, directors,

agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors in interest

(collectively, the “DIP Releasees”), in each case in their capacity as such, of and from any and all

claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and

obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,

damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type, whether known,

unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,

pending, or threatened as of the date hereof including, without limitation, all legal and equitable

theories of recovery, arising under common law, statute or regulation or by contract, of every

nature and description, existing as of the date of this Interim Order, arising out of, in connection

with, or relating to the DIP Financing, the DIP Loan Documents, the DIP Obligations, and ancillary

documentation, guarantees, security documentation and collateral documents executed in support

of the foregoing or the transactions contemplated hereunder or thereunder including, without

limitation, (i) any avoidance, reduction, setoff, offset, recharacterization, subordination (whether

equitable, contractual, or otherwise), except as permitted herein, so-called “lender liability” claims,



                                                  5
DOCS_LA:339202.2 68700/001
               Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 31 of 108




counterclaims, cross-claims, recoupment, defenses, disallowance (whether equitable or

otherwise), impairment, or any other challenges under the Bankruptcy Code or any other

applicable domestic or foreign law or regulation by any person or entity, (ii) any and all claims

and causes of action arising under the Bankruptcy Code, and (iii) any and all claims and causes of

action with respect to the validity, priority, perfection or avoidability of the liens or claims of the

DIP Secured Parties with respect to the DIP Loan Documents.

         F.       Debtors’ Stipulations Regarding Prepetition Secured Debt Obligations. Upon entry

of the Interim Order, subject to paragraph 42, the Debtors acknowledge, represent, stipulate, and

agree as follows and make the releases and waivers set forth below:

                  (a)      Prior to the Petition Date, pursuant to (i) the Prepetition Term Credit

Agreement, the Prepetition Term Lenders extended credit to LBR in the form of term loans, (ii)

the Revolver Credit Agreement, the Revolver Lenders extended credit to LBRM in the form of a

revolving credit facility and (iii) the Prepetition HoldCo Credit Agreement, the Prepetition HoldCo

Lenders4 extended credit to LBRH in the form of term loans. Pursuant to the Prepetition Term

Credit Agreement, the obligations of LBR under the Prepetition Term Credit Agreement are

unconditionally and irrevocably guaranteed on a joint and several basis by LBRO and LBRM.

Pursuant to the Revolver Credit Agreement, the obligations of LBRM under the Revolver Credit

Agreement are unconditionally and irrevocably guaranteed on a joint and several basis by LBRO

and LBR. As of the Petition Date, the obligors under the Prepetition Term Documents and

Revolver Transaction Documents (such documents, the “Prepetition Secured Debt Documents”

and such obligors, the “Prepetition Obligors”) were truly and justly indebted to the Prepetition


4
  As used in this Interim Order, the term “Prepetition HoldCo Lenders” extends only to Prepetition Holdco Lenders
to the extent they are, as of the date of this Interim Order, a Prepetition Term Lender or an affiliate of a Prepetition
Term Lender. The term specifically does not encompass insiders or affiliates of the Debtors, as such terms are defined
in the Bankruptcy Code.


                                                           6
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 32 of 108




Secured Parties pursuant to the Prepetition Secured Debt Documents, without defense,

counterclaim, offset, claim, or cause of action of any kind, in the aggregate amount of not less than

(i) $768,956,393 of outstanding principal with respect to term loans under the Prepetition Term

Credit Agreement plus accrued and unpaid interest with respect thereto, fees, costs, and expenses

(including any attorneys’, financial advisors’, and other professionals’ fees and expenses that are

chargeable or reimbursable under the Prepetition Term Credit Agreement) and all other

“Obligations” (as defined in the Prepetition Term Credit Agreement or any security document

related thereto) under the Prepetition Secured Debt Documents (the “Prepetition Term

Obligations”) and (ii) $50 million of outstanding principal under the Revolver Credit Agreement

plus accrued and unpaid interest with respect thereto, fees, costs, and expenses (including any

attorneys’, financial advisors, and other professionals’ fees and expenses that are chargeable or

reimbursable under the Revolver Credit Agreement) under the Prepetition Secured Debt

Documents and all other “Obligations” (as defined in the Revolver Credit Agreement or any

security document related thereto) under the Prepetition Secured Debt Documents (the “Revolver

Secured Obligations” and, together with the Prepetition Term Obligations, the “Prepetition Term

and Revolver Debt Obligations”). As of the Petition Date, the obligors under the Prepetition

Holdco Loan Documents (such obligors, the “Prepetition Holdco Loan Parties”) were truly and

justly indebted to the Prepetition Holdco Lenders pursuant to the Prepetition Holdco Loan

Documents, without defense, counterclaim, offset, claim, or cause of action of any kind, for their

share of an aggregate amount of not less than $782,558,0905 of outstanding principal under the

Prepetition Holdco Credit Agreement plus accrued and unpaid interest with respect thereto, fees,



5
      This amount includes sums related to entities that are not Prepetition Holdco Lenders. The Debtors’
acknowledgements, representations, stipulations, and agreements only extend to the share of such claims belonging
to the Prepetition Holdco Lenders.


                                                       7
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 33 of 108




costs, and expenses (including any attorneys’, financial advisors, and other professionals’ fees and

expenses that are chargeable or reimbursable under the Prepetition Holdco Credit Agreement)

under the Prepetition Holdco Loan Documents and all other “Obligations” (as defined in the

Prepetition Holdco Credit Agreement or any security document related thereto) under the

Prepetition Holdco Loan Documents (the “Prepetition Secured Holdco Debt Obligations” and,

together with the Prepetition Term and Revolver Debt Obligations, the “Prepetition Secured Debt

Obligations”).

                 (b)   The Prepetition Secured Debt Obligations constitute legal, valid, and

binding obligations of the Prepetition Obligors and the Prepetition Holdco Loan Parties. No

offsets, defenses, or counterclaims to, or claims or causes of action that could reduce the amount

or priority of, the Prepetition Secured Debt Obligations exist. No portion of the Prepetition

Secured Debt Obligations is subject to set-off, avoidance, impairment, disallowance,

recharacterization, reduction, subordination (whether equitable, contractual, or otherwise),

counterclaims, recoupment, cross-claims, defenses, or any other challenges under or pursuant to

the Bankruptcy Code or any other applicable domestic or foreign law or regulation by any person

or entity. The Prepetition Secured Debt Documents and the Prepetition Holdco Loan Documents

are valid and enforceable by each of the Prepetition Term Lenders, Revolver Lenders (together

with the Prepetition Term Lenders, the “Prepetition Secured Lenders”) and Prepetition Holdco

Lenders, as applicable against each of the Prepetition Obligors or the Prepetition Holdco Loan

Parties, as applicable. The Prepetition Secured Debt Obligations constitute allowed claims against

the applicable Prepetition Obligors’ and the Prepetition Holdco Loan Parties’ estates. As of the

Petition Date, the Debtors or their estates have no claim or cause of action against any of the

Prepetition Secured Parties, the Prepetition Holdco Loan Secured Parties or their respective agents,



                                                 8
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 34 of 108




in such capacities, whether arising under applicable state, federal, or foreign law (including,

without limitation, any recharacterization, subordination, avoidance, or other claims arising under

or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code), or whether arising

under or in connection with any of the Prepetition Secured Debt Documents (or the transactions

contemplated thereunder), the Prepetition Holdco Financing Loan Documents (or the transactions

contemplated thereunder), the Prepetition Secured Debt Obligations, the Prepetition Debt Liens

(as defined below) or the Prepetition Holdco Financing Liens (as defined below).

               (c)     Pursuant to and as more particularly described in the Prepetition Secured

Debt Documents, the Prepetition Term and Revolver Debt Obligations and certain associated

hedge obligations are secured by, among other things, first priority liens or mortgages on, security

interests in, and assignments or pledges of (the “Prepetition Debt Liens”), (i) substantially all of

the assets of the Borrower and the Guarantors, including, without limitation, certain cash collateral,

and other “Collateral” as such term is defined in the Prepetition Secured Debt Documents, subject

to certain exclusions including Inventory Financing Collateral, as defined in the A&R Depositary

and Intercreditor Agreement, and (ii) the equity interests in the Borrower held by LBRHII and all

rights and benefits of LBRHII under the Amended and Restated Operating Agreement, dated as of

November 20, 2018 (collectively, the “Prepetition Debt Collateral”). The Collateral Agency and

Intercreditor Agreement, dated as of November 20, 2018, by and among LBR, LBRH, LBRO,

LBRM, the Prepetition Term Agent, the Revolving Administrative Agent, and the Project

Collateral Agent (as defined in the A&R Depositary and Intercreditor Agreement (as defined

herein)) (amended, amended and restated, supplemented and/or modified from time to time, the

“Intercreditor Agreement”) sets forth, among other things, the priority of the Revolver Lenders,

Prepetition Term Lenders, and certain other parties in respect of the Prepetition Debt Collateral



                                                  9
DOCS_LA:339202.2 68700/001
                Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 35 of 108




and establishes that (a) prior to the Toll Coverage Threshold Date (as defined therein) (i) the

priority of the lien of the Project Collateral Agent in respect of the Project Tolling Collateral (as

defined therein) shall be the holders of the Prepetition Term Obligations, any Permitted

Refinancing Facility (as defined in the Term Credit Agreement) in respect of the Term Credit

Agreement and any Secured Interest Rate Hedge Agreement (as defined in the Term Credit

Agreement) entered into in respect of each of the foregoing (the “Term and Associated Holders”),

followed by the holders of the Revolver Secured Obligations, any Permitted Refinancing Facility

(as defined in the Revolver Credit Agreement) in respect of the Revolver Credit Agreement and

any Secured Interest Rate Hedge Agreement (as defined in the Revolver Credit Agreement)

entered into in respect of each of the foregoing (the “Revolver and Associated Holders”), and (ii)

the priority of the lien of the Project Collateral Agent in respect of all Prepetition Debt Collateral

(other than the Project Tolling Collateral, the Account Collateral (as defined therein) and certain

Cash Collateral Accounts (as defined therein)), which Prepetition Debt Collateral includes any

equipment and fixtures (as those terms are defined in the Uniform Commercial Code as in effect

in the State of New York) of the Debtors, shall be the Revolver and Associated Holders followed

by the Term and Associated Holders and (b) the Revolver and Associated Holders and the Term

and Associated Holders shall share the priority of the lien of the Project Collateral Agent in respect

of the Account Collateral (other than the Debt Service Account (as defined therein) and the

Account Collateral held therein and credit thereto) Equally and ratably (as defined in the

Intercreditor Agreement).6 As of the date hereof, the Toll Coverage Threshold Date has not



6
  The description of the relative priorities of the Revolver Lenders, Prepetition Term Lenders, and certain other parties
in respect of the Prepetition Debt Collateral set forth herein is qualified in its entirety by reference to the Intercreditor
Agreement. In the event of any conflict between the description set forth herein and the terms of the Intercreditor
Agreement, the Intercreditor Agreement shall govern. Nothing contained herein shall be construed or deemed to
modify or amend the term of the Intercreditor Agreement.


                                                             10
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 36 of 108




occurred.   Pursuant to and as more particularly described in the Prepetition Holdco Loan

Documents, the Prepetition Secured Holdco Debt Obligations are secured by, among other things,

first priority liens or mortgages on, security interests in, and assignments or pledges of (the

“Prepetition Holdco Financing Liens”) all of the Collateral (as defined in the Prepetition Holdco

Credit Agreement) (the “Prepetition Holdco Financing Collateral”).

               (d)     As of the Petition Date, the Prepetition Debt Liens and the Prepetition

Holdco Financing Liens are (i) valid, binding, perfected, and enforceable liens on and security

interests in the applicable Prepetition Debt Collateral and Prepetition Holdco Financing Collateral;

and (ii) not subject to, pursuant to the Bankruptcy Code or other applicable law (foreign or

domestic), avoidance, disallowance, reduction, recharacterization, recovery, subordination

(whether equitable, contractual, or otherwise), attachment, offset, counterclaim, defense, “claim”

(as defined in the Bankruptcy Code), impairment, or any other challenge of any kind by any person

or entity, and each Debtor irrevocably waives, for itself and its estate, any right to challenge or

contest in any way the scope, extent, perfection, priority, validity, non-avoidability, and

enforceability of the Prepetition Debt Liens or the Prepetition Holdco Financing Liens or the

validity, enforceability, or priority of payment of the Prepetition Secured Debt Obligations, the

Prepetition Secured Debt Documents and the Prepetition Holdco Loan Documents.                  The

Prepetition Debt Liens were granted to the respective Prepetition Lenders, and the Prepetition

Holdco Financing Liens were granted to the Prepetition Holdco Lenders, for fair consideration and

reasonably equivalent value, and were granted contemporaneously with the making of loans,

commitments, and/or other financial accommodations under the Prepetition Secured Debt

Documents or the Prepetition Holdco Loan Documents.




                                                11
DOCS_LA:339202.2 68700/001
               Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 37 of 108




                  (e)      All of the Debtors’ cash including any cash in all deposit accounts and

collection accounts, wherever located, comprising proceeds of or otherwise arising from or relating

to the Prepetition Debt Collateral and, following the Discharge of Inventory Financing Obligations

(as defined in the A&R Depositary and Intercreditor Agreement), of the Inventory Financing

Collateral, constitutes Cash Collateral of the Prepetition Secured Parties.

                  (f)      None of the Prepetition Secured Parties or the Prepetition Holdco Loan

Secured Parties7 control the Debtors or their properties or operations, have authority to determine

the manner in which any Debtor’s operations are conducted, or are control persons or insiders (as

defined in the Bankruptcy Code) of the Debtors by virtue of any of the actions taken with respect

to, in connection with, related to, or arising from this Interim Order, the DIP Financing, the DIP

Loan Documents, the Prepetition Secured Debt Documents or the Prepetition Holdco Loan

Documents.

         G.       Stipulations Regarding J. Aron Transaction Documents and Inventory Financing

Collateral. Upon entry of the Interim Order, subject to paragraph 42, the Debtors acknowledge,

represent, stipulate, and agree as follows and make the releases and waivers set forth below:

                  (a)      J. Aron Transaction Documents. LBRM, LBR, LBRO (collectively, the

“Transaction Entities”) and J. Aron & Company LLC (“J. Aron”), made and entered into

Transaction Documents (as defined in the J. Aron Monetization Master Agreement), each

originally dated as of March 3, 2020, consisting of, among others (each as amended, amended and

restated, supplemented and/or modified from time to time, collectively, the “J. Aron Transaction

Documents”):


7
  As used in this Interim Order, the term “Prepetition HoldCo Loan Secured Parties” extends only to Prepetition
Holdco Loan Secured Parties to the extent they are, as of the date of this Interim Order, a Prepetition Term Lender or
an affiliate of a Prepetition Term Lender. The term specifically does not encompass insiders or affiliates of the Debtors
as defined under the Bankruptcy Code.


                                                           12
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 38 of 108




                       i.   the Supply and Offtake Agreement and the Marketing and Sales

       Agreement (the “J. Aron Supply and Offtake Agreement” and the “J. Aron Marketing and

       Sales Agreement”, respectively), by and among LBRM and J. Aron, pursuant to which J.

       Aron agreed to purchase and sell crude oil, crude oil blends, fuel oil, naphtha, debutanized

       natural gasoline and certain other feedstocks (each as more fully defined in the J. Aron

       Monetization Master Agreement (as defined below), the “Feedstock”), and certain refined

       hydrocarbon products (each as more fully defined in the J. Aron Monetization Master

       Agreement, the “Product”) to LBRM (and LBRM agreed to purchase and sell Feedstock

       and Product from and to J. Aron, as applicable), and which also governed certain terms of

       purchases and sales of Feedstock and Product between J. Aron and third parties (including

       BP Products North America Inc. (“BP”)), in each case, subject to additional terms and

       conditions set forth in the J. Aron Transaction Documents;

                     ii.    the Monetization Master Agreement (the “J. Aron Monetization Master

       Agreement”) by and among the Transaction Entities and J. Aron, setting forth the general

       transaction terms, covenants, events of default and certain termination provisions;

                     iii.   the Financing Agreement (the “J. Aron Financing Agreement”), by and

       among LBRM and J. Aron, providing for a one-time term loan by J. Aron based on certain

       catalyst units that contain certain base metals and certain catalyst units that contain certain

       precious metals, which were, in each case, designed for use in refining or processing

       activities;

                     iv.    the Amended and Restated Depositary and Intercreditor Agreement,

       dated as of March 3, 2020, by and among LBR as Term Borrower, LBRM and LBRO as

       Term Guarantors, Goldman Sachs Bank USA as Term Administrative Agent, Revolving



                                                 13
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 39 of 108




       Administrative Agent and Project Collateral Agent, J. Aron as Inventory Financing Facility

       Agent and Deutsche Bank Trust Company Americas as Depositary, as amended by that

       certain Amendment No. 1 to Amended and Restated Depositary and Intercreditor

       Agreement, dated as of March 10, 2021 (“A&R Depositary and Intercreditor Agreement”).

       The relative rights (including the respective collateral access and cooperation rights) of the

       Project Secured Parties, on the one hand, and J. Aron as the Inventory Financing Facility

       Agent and an Inventory Financing Secured Party (as such terms are defined in the A&R

       Depositary and Intercreditor Agreement), on the other, are set forth in the A&R Depositary

       and Intercreditor Agreement. No J. Aron Secured Obligations (as defined below) are

       secured by any LBR Collateral under and as defined in the A&R Depositary and

       Intercreditor Agreement;

                    v.    the Security Agreement (“J. Aron Security Agreement”), by and

       between LBRM as Grantor and J. Aron, as secured party, pursuant to which LBRM granted

       J. Aron a first-priority security interest in and continuing lien (the “J. Aron Liens”) on the

       “Collateral” under and as defined in the J. Aron Security Agreement (“Inventory Financing

       Collateral”) which corresponds to the defined term “Inventory Financing Collateral” under

       and as defined in the A&R Depositary and Intercreditor Agreement. Under the J. Aron

       Security Agreement and J. Aron Perfection Documents (as defined below), the Secured

       Obligations under and as defined in the J. Aron Security Agreement (the “J. Aron Secured

       Obligations”) are secured by a perfected, first-priority security interest in and continuing

       lien on the Inventory Financing Collateral;

                   vi.    that certain UCC financing statement (with LBRM as debtor and J. Aron

       as secured party) that was filed with the U.S. Virgin Islands Office of the Lieutenant



                                                 14
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 40 of 108




       Governor on March 5, 2020 (Filing No. 20200000134) and that certain UCC financing

       statement (with LBRM as debtor and J. Aron as secured party) that was filed with the

       Washington, D.C. Record of Deeds on March 4, 2020 (Filing No. 2020030037)

       (collectively, the “J. Aron Financing Statements”);

                    vii.   that certain Deposit Account Control Agreement, dated as of March 3,

       2020, among LBRM as Grantor, Oriental Bank as Depositary Bank and J. Aron as Secured

       Party (the “J. Aron DACA”, and together with the A&R Depositary and Intercreditor

       Agreement and the J. Aron Financing Statements, collectively, the “J. Aron Perfection

       Documents”);

                  viii.    that certain Subordinated Guarantee, made by LBR and LBRO in favor

       of J. Aron, dated as of March 3, 2020 (“Subordinated Guarantee”), each of LBR and LBRO

       jointly and severally guaranteed LBRM’s payment obligations under the J. Aron

       Transaction Documents as and when due (“Guaranteed Obligations”), subject to the terms

       of the “Terms of Subordination” under and as defined therein, which provide that, among

       other things, the Guaranteed Obligations are subordinated in right of payment to the prior

       payment in full in cash of all Secured Obligations under and as defined in the A&R

       Depositary and Intercreditor Agreement; and

                    ix.    additional agreements related to the supply, marketing, storage, the

       initial sale of Feedstock and Product by LBRM to J. Aron and other transactions

       contemplated by the J. Aron Supply and Offtake Agreement, the J. Aron Marketing and

       Sales Agreement, the J. Aron Financing Agreement and the J. Aron Monetization Master

       Agreement.




                                               15
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 41 of 108




               (b)     J. Aron’s IFF Property. J. Aron owns all right, title and interest in the IFF

Property (as defined in the A&R Depositary and Intercreditor Agreement), which consists of

Feedstock and Product owned by J. Aron. No Debtor has any right, title, or interest in the IFF

Property, and accordingly, the IFF Property is not property of the estate under section 541 of the

Bankruptcy Code.

               (c)     J. Aron Termination. On June 25, 2021 (the “J. Aron Early Termination

Date”), as a result of certain events of default that had occurred and were continuing in respect of

LBRM, LBR and LBRO, J. Aron properly and validly exercised its right pursuant to the J. Aron

Transaction Documents of declaring an early termination date whereby, among other things, all

commitments of J. Aron to provide any intermediation or to purchase or sell Feedstock or Products

were terminated, all loans under the Financing Agreement became immediately due and payable

and all of the obligations of the Transaction Entities under the J. Aron Transaction Documents

(other than that certain Terminal Services Agreement (Included Locations), dated as of March 3,

2020, by and among LBT, LBRM and J. Aron) became due and payable on June 25, 2021. As a

result of such early termination, pursuant to the J. Aron Supply and Offtake Agreement and as set

forth in certain other of the J. Aron Transaction Documents, J. Aron has the right to liquidate and

has commenced the liquidation of its own IFF Property.

               (d)     J. Aron Safe Harbor Agreements. J. Aron is a “forward contract merchant”

(as such term is defined in the Bankruptcy Code and used in section 556 of the Bankruptcy Code)

and each purchase and sale agreed to under the Safe Harbor Agreements (as defined in the J. Aron

Monetization Master Agreement, collectively, the “Safe Harbor Agreements”) constitutes a

“forward contract” (as such term is defined in the Bankruptcy Code and used in Section 556 of the

Bankruptcy Code); (b) J. Aron is a “master netting agreement participant” and each Safe Harbor



                                                16
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 42 of 108




Agreement constitutes a “master netting agreement” for all purposes as each such term is defined

in sections 101(38A) and 101(38B) of the Bankruptcy Code and as used in Section 561 of the

Bankruptcy Code; (c) J. Aron’s, as the Non-Defaulting Party, right to liquidate, collect, net and set

off rights and obligations under the Safe Harbor Agreements, and liquidate the Safe Harbor

Agreements is not stayed, avoided, or otherwise limited by the Bankruptcy Code, including

sections 362(a), 547, 548 or 553 thereof, and J. Aron is entitled to the rights, remedies and

protections afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),

362(b)(27), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the Bankruptcy Code.

               (e)     All of the Debtors’ cash, including any cash in all deposit accounts and

collection accounts, wherever located, comprising proceeds of or otherwise arising from or relating

to the Inventory Financing Collateral (excluding Margin) constitutes Cash Collateral of J. Aron.

               (f)     Enforceability of J. Aron Liens and J. Aron Secured Obligations. (i) The J.

Aron Liens on the Inventory Financing Collateral are valid, binding, enforceable, non-avoidable,

and properly perfected and were granted to, or for the benefit of, J. Aron for fair consideration and

reasonably equivalent value, (ii) the J. Aron Transaction Documents are fully enforceable in

accordance with their terms; (iii) the J. Aron Liens were senior in priority over any and all other

liens on the Inventory Financing Collateral, subject only to liens senior by operation of law or

otherwise permitted by the J. Aron Transaction Documents (solely to the extent any such permitted

liens were valid, properly perfected, nonavoidable, and senior in priority to the J. Aron Liens as of

the Petition Date); (iv) the J. Aron Secured Obligations constitute legal, valid, binding, and non-

avoidable obligations of the applicable Debtors enforceable in accordance with the terms of the

applicable J. Aron Transaction Documents; (v) no offsets, setoffs, recoupments, challenges,

objections, defenses, “claims” (as defined in the Bankruptcy Code), impairment, cross-claims,



                                                 17
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 43 of 108




counterclaims, or causes of action or any other challenge of any kind or nature by any person or

entity to any of the J. Aron Liens or J. Aron Secured Obligations exist, and no portion of the J.

Aron Liens or J. Aron Secured Obligations is subject to any challenge or defense, including

avoidance, disallowance, disgorgement, recharacterization, attachment, reduction, recovery or

subordination (whether equitable, contractual, or otherwise) under or pursuant to the Bankruptcy

Code or applicable non-bankruptcy law or principles of equity or any other applicable domestic or

foreign law or regulation by any person or entity; and (vi) the Debtors, each for itself and its estate,

irrevocably waive, discharge, and release any right to challenge or contest any of the J. Aron

Secured Obligations or J. Aron Liens, the priority of such obligations and liens, and the scope,

extent, validity, non-avoidability, priority, enforceability, seniority, perfection, or extent of the J.

Aron Liens and J. Aron Secured Obligations.

                (g)     Outstanding J. Aron Secured Obligations. As of the Petition Date, the

applicable Debtors were indebted to J. Aron, without objection, defense, counterclaim or offset of

any kind, in an amount not less than $24,968,754.95 in principal amount of loans outstanding

under the J. Aron Financing Agreement. In addition, J. Aron has commenced the process of

liquidating all IFF Property in accordance with the terms of the Safe Harbor Agreements and the

J. Aron Monetization Master Agreement and, if J. Aron is unable to liquidate such IFF Property

and/or incurs losses or costs as a result of such liquidation and termination of J. Aron’s rights and

obligations under the Safe Harbor Agreements (including any Forward Contract Settlement

Amount (as defined in the J. Aron Supply and Offtake Agreement)), the Debtors would be liable

and owe to J. Aron, without objection, defense, counterclaim or offset of any kind, an aggregate

amount of not less than such aggregate losses or costs, taking into account any gains, incurred or

realized by J. Aron as a result of such liquidations and terminations with respect to the J. Aron



                                                  18
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 44 of 108




Transaction Documents. Given that the liquidation of J. Aron’s IFF Property has only recently

commenced, the S&O Settlement Amount (as defined in the J. Aron Supply and Offtake

Agreement) cannot be determined at this time. Further, under the J. Aron Transaction Documents,

the applicable Debtors are also liable to and owe J. Aron accrued (both before and after the Petition

Date) and unpaid interest, fees, expenses and all other obligations under the J. Aron Transaction

Documents, including attorneys’, accountants’, consultants’, appraisers’ and financial and other

advisors’ fees that are chargeable or reimbursable under the J. Aron Transaction Documents, plus

Make-Whole Amounts (as defined in the J. Aron Monetization Master Agreement).

         H.    Definitions. The Revolver Secured Obligations, the Prepetition Term Obligations,

and the J. Aron Secured Obligations are referred to collectively herein as the “Prepetition Secured

Obligations.” The Prepetition Debt Liens and the J. Aron Liens are referred to collectively herein

as the “Prepetition Liens.” The Prepetition Debt Collateral and the Inventory Financing Collateral

are referred to collectively herein as the “Prepetition Collateral.” The Revolver Transaction

Documents, the Prepetition Term Documents, and the J. Aron Transaction Documents, as those

terms are defined herein or in the Motion, are referred to collectively herein as the “Prepetition

Secured Documents.” The Prepetition Agents (as defined herein), Prepetition Secured Lenders

and J. Aron are referred to collectively herein as the “Prepetition Secured Parties.”

         I.    Stipulations Regarding Prepetition Secured Documents and the Prepetition Holdco

Loan Documents. Upon entry of the Interim Order, subject to paragraphs J and 42, the Debtors

acknowledge, represent, stipulate, and agree as follows and make the releases and waivers set forth

below:

               (a)     No Control. The Prepetition Secured Parties and the Prepetition Holdco

Loan Secured Parties do not control the Debtors or their properties or operations or have the



                                                 19
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 45 of 108




authority to determine the manner in which the Debtors’ operations are conducted, and each of the

Prepetition Secured Parties and the Prepetition Holdco Loan Secured Parties is not a control person

or insider (as defined in the Bankruptcy Code) of the Debtors by virtue of any of the actions taken

with respect to, in connection with, related to, or arising from any of the Prepetition Secured

Documents or the Prepetition Holdco Loan Documents.

               (b)     No Claims, Causes of Action. As of the date hereof, there exist no claims

or causes of action against the Prepetition Secured Parties or the Prepetition Holdco Loan Secured

Parties arising from, related to or connected with any of the Prepetition Secured Documents or the

Prepetition Holdco Loan Documents that may be asserted by the Debtors.

               (c)     Release. The Debtors forever and irrevocably release, waive, discharge,

and acquit each of the Prepetition Secured Parties and the Prepetition Holdco Loan Secured Parties

and each of their respective officers, employees, directors, agents, representatives, owners,

members, partners, financial advisors, legal advisors, shareholders, managers, consultants,

accountants, attorneys, affiliates, and predecessors in interest (collectively, the “Prepetition

Secured Releasees”) of and from any and all claims, demands, liabilities, responsibilities, disputes,

remedies, causes of action, indebtedness and obligations, rights, assertions, allegations, actions,

suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or

judgments of every type, whether known, unknown, asserted, unasserted, suspected, unsuspected,

accrued, unaccrued, fixed, contingent, pending, or threatened as of the date hereof including,

without limitation, all legal and equitable theories of recovery, arising under common law, statute

or regulation or by contract, of every nature and description, existing as of the date of this Interim

Order, arising out of, in connection with, or relating to any of the Prepetition Secured Documents

or the Prepetition Holdco Loan Documents, and ancillary documentation, guarantees, security



                                                 20
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 46 of 108




documentation and collateral documents executed in support of the foregoing, the Prepetition

Secured Obligations, the Prepetition Secured Holdco Debt Obligations, the Prepetition Liens, the

Prepetition Holdco Financing Liens, J. Aron’s title to or ownership of, or other rights in, the IFF

Property and rights to setoff and net Margin (as defined in the J. Aron Monetization Master

Agreement), and ancillary documentation, guarantees, security documentation and collateral

documents executed in support of the foregoing or the transactions contemplated thereunder

including, without limitation, (i) any avoidance, reduction, set off, offset, recharacterization,

subordination (whether equitable, contractual, or otherwise), so-called “lender liability” claims,

counterclaims, cross-claims, recoupment, defenses, disallowance (whether equitable or

otherwise), impairment, or any other challenges under the Bankruptcy Code or any other

applicable domestic or foreign law or regulation by any person or entity, (ii) any and all claims

and causes of action arising under the Bankruptcy Code, and (iii) any and all claims and causes of

action with respect to the validity, priority, perfection or avoidability of the liens or claims of the

Prepetition Secured Parties or the Prepetition Holdco Loan Secured Parties.

       J.      Mezzanine Financing, Subordinated Notes, Prepetition Holdco Loan, and other

Insider Obligations. Certain Prepetition Holdco Loan Secured Parties and Lenders are insiders or

affiliates of the Debtors. Nothing herein shall constitute a finding or ruling by this Court in favor

of any affiliate (as defined in the Bankruptcy Code) or other insider (as defined in the Bankruptcy

Code) of any Debtor (an “Insider Creditor”) that any obligation of any Debtor to such Insider

Creditor (“Insider Obligation”), including any Prepetition Holdco Secured Debt Obligations, LBV

Subordinated Notes, or LBRH II Holdco Loan held by an Insider Creditor, is valid, senior,

enforceable, prior, perfected, or non-avoidable. Nothing herein shall constitute a finding of fact,

admission, or stipulation in favor of, or enforceable by, any Insider Creditor. No Insider Creditor



                                                  21
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 47 of 108




shall be entitled to any proceeds or other distributions on account of any Insider Obligation or any

adequate protection absent further order of the Court. Moreover, nothing shall prejudice the rights

of any party-in-interest, including but not limited to the Debtors and the Committee, to challenge

the validity, priority, enforceability, seniority, avoidability, perfection, or extent of any alleged

Insider Obligation and/or related security interests held by an Insider Creditor. In addition, nothing

herein shall be deemed a waiver of (a) the provisions of section 506(c) of the Bankruptcy Code,

(b) any “equities of the case” under section 552(b) of the Bankruptcy Code, or (c) the equitable

doctrine of “marshaling” or any similar doctrine with respect to any Insider Obligations, in each

case after payment in full of the DIP Obligations and the Prepetition Secured Obligations. No

Insider Creditor shall be entitled to any release described herein. Nothing in this paragraph shall

affect or impact the Prepetition Secured Obligations or Prepetition Holdco Secured Debt

Obligations that are not owned by any Insider Creditor, any liens securing such obligations, or any

adequate protection granted to the Prepetition Secured Creditors.

       K.      Necessity of DIP Financing. The Debtors are unable to obtain adequate unsecured

credit allowable as an administrative expense under section 503 of the Bankruptcy Code, or other

financing under sections 364(c) or (d) of the Bankruptcy Code, on equal or more favorable terms

than those set forth in the DIP Loan Documents. A loan facility in the amount provided by the

DIP Loan Documents is not available to the Debtors without (i) granting the DIP Agent, for the

benefit of the DIP Secured Parties, superpriority claims and priming liens and security interests,

pursuant to sections 364(c)(1), (2), (3), and 364(d) of the Bankruptcy Code, as provided in this

Interim Order and the DIP Loan Documents and (ii) providing the Prepetition Secured Parties

adequate protection as provided in this Interim Order. After considering all alternatives, the

Debtors have concluded, in the exercise of their prudent business judgment, that the credit facility



                                                 22
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 48 of 108




provided under the DIP Loan Documents and the authorization to use Cash Collateral to be

provided by the Prepetition Secured Parties represents the best and only working capital financing

available to the Debtors at this time. The Debtors have been unsuccessful in their attempts to find

any alternative financing. Additionally, the terms of the DIP Financing and the use of Cash

Collateral are fair and reasonable and reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties. The Prepetition Secured Parties have consented to the entry

of this Interim Order after extensive negotiations and would not have consented to entry of this

Interim Order absent each of the bargained for protections for the Prepetition Secured Parties set

forth in this Interim Order.

       L.      Purpose of DIP Financing. The Debtors require the DIP Financing described in the

Motion and as expressly provided in the DIP Loan Documents and this Interim Order to: (i) pay

costs, fees and expenses associated with or payable under the DIP Financing under the terms of

this Interim Order; (ii) pay professional fees subject to the Approved Budget (as defined below);

(iii) provide ongoing working capital requirements of the Debtors and to pay fees, costs, expenses

and other administrative expenses relating to the Chapter 11 Cases (including payments related to

Adequate Protection Obligations (as defined below)), in each case, subject to any necessary Court

approvals and consistent with the Approved Budget subject to any Budget Variances (defined

below); and (iv) make the currently identified capital expenditures and other payments of

postpetition payables as permitted under the DIP Loan Documents and this Interim Order, in each

case subject to the conditions as set forth herein and in the DIP Loan Documents and this Interim

Order and consistent in all material respects with the Approved Budget and any Budget Variances.

       M.      Adequate Protection.     The Prepetition Secured Parties are entitled to receive

adequate protection to the extent of any diminution in value of their interests in their prepetition



                                                23
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 49 of 108




collateral (including Cash Collateral) pursuant to sections 361, 362, 363, and 364 of the

Bankruptcy Code resulting from the sale, lease, or use by the Debtors (or other decline in value)

of the prepetition collateral (including Cash Collateral), the relief granted herein in favor of the

DIP Secured Parties, and the imposition of the automatic stay pursuant to section 362 of the

Bankruptcy Code from and after the Petition Date (the “Adequate Protection Obligations”).

Pursuant to sections 361, 363, and 507(b) of the Bankruptcy Code, as adequate protection, the

Prepetition Secured Parties shall receive payment of their reasonable and documented professional

fees, postpetition replacement liens, adequate protection payments and superpriority adequate

protection claims in accordance with the terms of this Interim Order. Furthermore, the Prepetition

Secured Parties will be entitled to certain reporting from the Debtors (including, among other

things, copies of all reporting provided to the DIP Secured Parties) in accordance with the terms

of this Interim Order. The adequate protection provided to the Prepetition Secured Parties herein

is consistent with the Bankruptcy Code. The consent of the Prepetition Secured Parties to the use

of Cash Collateral and the consent of the Prepetition Secured Parties to the priming of their liens

by the DIP Liens (i) does not constitute, and shall not be construed as constituting, an

acknowledgment or stipulation by the Prepetition Secured Parties that their respective interests in

the Prepetition Collateral are adequately protected pursuant to this Interim Order or otherwise, and

(ii) is conditioned upon entry of this Interim Order and does not and shall not be deemed to

constitute consent other than pursuant to this Interim Order and the terms set forth herein. The

adequate protection provided herein and other benefits and privileges contained herein are

necessary (a) in order to protect the Prepetition Secured Parties from any diminution in value of

their Prepetition Collateral and (b) to obtain the foregoing consents and agreements. Nothing

herein shall prevent the Prepetition Secured Parties from seeking additional adequate protection to



                                                24
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 50 of 108




the extent permitted by law or to the extent permitted in the Prepetition Secured Documents, as

applicable. For the avoidance of doubt, this Interim Order shall be deemed to be a request by the

Prepetition Secured Parties pursuant to section 363(e) of the Bankruptcy Code.

       N.      Approved Budget. Attached here as Exhibit B is a budget setting forth the Debtors’

anticipated cash receipts and expenditures for the next three (3) weeks (the “Initial Approved

Budget”). The “Approved Budget” shall mean the Initial Approved Budget, together with such

modifications and amendments thereto as may be agreed to in form and substance by the DIP

Agent and the ad hoc group of lenders under the Term Credit Agreement (the “Ad Hoc Term

Lender Group”), the Term Administrative Agent, the Revolving Administrative Agent, and J. Aron

(collectively with the Ad Hoc Term Lender Group, the Term Administrative Agent and Revolving

Administrative Agent, and the Project Collateral Agent, the “Prepetition Agents”), subject to the

conditions set forth in paragraph 26 hereof, which shall reflect the Debtors’ good-faith projection

of all weekly cash receipts and disbursements in connection with the operation of the Debtors’

business during such three-week period, delivered pursuant to the terms of the DIP Loan

Documents, delivered by the Debtors to counsel for the DIP Agent, the DIP Lenders and the

Prepetition Agents with a copy concurrently to the Committee. The DIP Agent and the Prepetition

Agents hereby expressly reserve all of their rights with respect to the approval of any budget

covering the period after the expiration of the Initial Approval Budget, and nothing contained

herein shall be deemed or construed to constitute the consent of any of the DIP Agent or the

Prepetition Agents to any such budget. The Approved Budget is an integral part of this Interim

Order and has been relied upon by the DIP Secured Parties to provide DIP Financing and by the

Prepetition Secured Parties to permit the use of Cash Collateral and consent to this Interim Order.




                                                25
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 51 of 108




       O.      Good Cause. Based upon the record presented to the Court by the Debtors, it

appears that the ability of the Debtors to obtain sufficient working capital and liquidity under the

DIP Loan Documents and to use Cash Collateral is vital to the Debtors and the Debtors’ estates

and creditors. The Debtors reasonably believe that the liquidity to be provided under the DIP Loan

Documents and from the use of Cash Collateral will enable the Debtors to continue to safely and

efficiently suspend the operation of their refinery facility, preserve and maximize the value of their

businesses, and provide the Debtors with sufficient funding to pursue the necessary proceedings

to restructure the Debtor’s outstanding obligations. Good cause has, therefore, been shown for the

relief sought in the Motion on an interim basis and for scheduling the Final Hearing.

       P.      Good Faith. The DIP Secured Parties, the Prepetition Secured Parties and each of

their respective affiliates, subsidiaries, parents, officers, shareholders, directors, employees,

investment advisers and sub-advisers, attorneys, and agents have acted in good faith in negotiating

the terms of the DIP Loan Documents and this Interim Order. The DIP Financing, the DIP Loan

Documents and the use of Cash Collateral have been negotiated in good faith and at arm’s length

among the Debtors, the DIP Secured Parties and the Prepetition Secured Parties, and all of the

obligations and indebtedness arising under, in respect of or in connection with the DIP Financing,

the DIP Loan Documents and this Interim Order shall be deemed to have been extended by each

of the DIP Secured Parties in accordance with the DIP Loan Documents, and the Prepetition

Secured Parties’ shall be deemed to have consented to the use of Cash Collateral, in good faith, as

that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon the

protections offered by section 364(e) of the Bankruptcy Code, and the DIP Obligations, the DIP

Liens, the DIP Superpriority Claims and the Adequate Protection Obligations shall be entitled to

the full protection of section 364(e) of the Bankruptcy Code and the terms, conditions, benefits,



                                                 26
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 52 of 108




and privileges of this Interim Order regardless of whether this Interim Order is subsequently

reversed, vacated, modified, or otherwise is no longer in full force and effect or the Chapter 11

Cases are subsequently converted or dismissed.

         Q.    Consideration. The Debtors will receive and have received fair consideration and

reasonably equivalent value in exchange for access to the DIP Financing, and all other financial

accommodations provided under the DIP Financing, the DIP Loan Documents and this Interim

Order.

         R.    No Liability to Third Parties. The Debtors stipulate and this Court finds that in

making decisions to advance loans to the Debtors, in administering any loans, in permitting the

Debtors to use Cash Collateral, in accepting the Approved Budget or any future Approved Budget

or in taking any other actions permitted by this Interim Order or the DIP Loan Documents, none

of the DIP Secured Parties or Prepetition Secured Parties shall be deemed to be in control of the

operations of the Debtors or to be acting as a “responsible person” or “owner or operator” with

respect to the operation or management of the Debtors.

         S.    Section 552. Subject to the terms hereof and entry of a Final Order, in light of the

subordination of their liens and super-priority administrative claims (i) in the case of the DIP

Secured Parties, to the Carve Out and the Permitted Prior Liens, and (ii) in the case of the

Prepetition Secured Parties, to the Carve Out and the DIP Liens, each of the DIP Secured Parties

and the Prepetition Secured Parties is entitled to all of the rights and benefits of section 552(b) of

the Bankruptcy Code, and the “equities of the case” exception shall not apply to any of the DIP

Secured Parties or the Prepetition Secured Parties with respect to the proceeds, products, rents,

issues or profits of any of the DIP Collateral or the Prepetition Collateral, and no expenses of

administration of the Chapter 11 Cases or any future proceeding that may result therefrom,



                                                 27
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 53 of 108




including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, may be

charged against proceeds, product, offspring or profits from any of the DIP Collateral or the

Prepetition Collateral under section 552(b) of the Bankruptcy Code. Subject to the terms hereof

and entry of the Final Order, the Debtors shall be deemed to have irrevocably waived, and to have

agreed not to assert, any claim or right under section 552 of the Bankruptcy Code seeking to avoid

the imposition of the DIP Liens, Prepetition Liens or the Prepetition Secured Parties’ replacement

liens granted under this Interim Order (the “Adequate Protection Liens”) on any property acquired

by any of the Debtors or any of their estates or, subject to the Carve Out, seeking to surcharge any

costs or expenses incurred in connection with the preservation, protection or enhancement of, or

realization by, the DIP Secured Parties or the Prepetition Secured Parties upon the DIP Collateral

or the Prepetition Collateral, as applicable.

       T.      Immediate Entry of Interim Order. The Debtors have requested immediate entry

of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2). The permission granted

herein to enter into the DIP Loan Documents, obtain funds thereunder and use Cash Collateral on

an interim basis in accordance with the Approved Budget is necessary to avoid immediate and

irreparable harm to the Debtors and their estates, and loss of valuable assets and rights of the

Debtors’ estates. This Court concludes that entry of this Interim Order is in the best interests of

the Debtors and the Debtors’ estates and creditors as its implementation will, among other things,

allow for the continued flow of supplies and services to the Debtors necessary to enable the Debtors

to safely and efficiently administer their refinery facility during the pendency of these Chapter 11

Cases. Based upon the foregoing findings, acknowledgements, and conclusions; and upon the

record made before this Court at the Interim Hearing; and good and sufficient cause appearing

therefor:



                                                28
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 54 of 108




       IT IS HEREBY ORDERED:

       1.      Disposition. The Motion is granted on an interim basis to the extent set forth herein,

the DIP Financing described herein is authorized and approved, and the use of Cash Collateral and

provision of adequate protection is authorized, in each case subject to the terms of this Interim

Order and the DIP Loan Documents. Any objections to the Motion that have not previously been

withdrawn, waived, settled, or resolved and all reservations of rights included therein are hereby

denied and overruled on their merits. This Interim Order shall constitute findings of fact and

conclusions of law.

       2.      Effectiveness. Subject to the terms hereof, this Interim Order shall be immediately

valid upon signing by the Court and effective and enforceable upon the date entered on the docket

in the Chapter 11 Cases (the “Interim Order Entry Date”).

       3.      Authorization of the DIP Financing and DIP Loan Documents.

               (a)    The Debtors are hereby authorized to execute and enter into the DIP Loan

Documents. The DIP Loan Documents and this Interim Order shall govern the financial and credit

accommodations to be provided to the Debtors by the DIP Lenders in connection with the DIP

Financing.

               (b)    The Borrower is hereby authorized on an interim basis to borrow, and the

Guarantors are hereby authorized on an interim basis to guarantee, up to the principal amount of

$5.5 million (plus such additional principal amounts due solely to payment of interest in-kind),

pursuant to the terms of the DIP Loan Documents and this Interim Order and at the times set forth

in the Approved Budget, all of which shall be used by the Debtors as expressly permitted by the

DIP Loan Documents, this Interim Order, the Approved Budget and any Budget Variances. The

Debtors are authorized to use proceeds of the DIP Financing in accordance with this Interim Order

and the Approved Budget in an amount that would not cause either: (i) all line items other than

                                                 29
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 55 of 108




Professional Fees from varying from the applicable Approved Budget by more than twenty percent

(20%) for each week during any budget period or ten percent (10%) on a cumulative basis for that

portion of the budget period then ended; (ii) with respect to Professionals Fees, the Debtors may

vary from the applicable budget by no more than ten percent (10%) on a cumulative basis for that

portion of the Budget, and (iii) actual cash receipts, if any, received by the Borrower may not be

less than ninety percent (90%) of the amounts set forth in the Budget (a “Budget Variance”). The

variance reports showing budget to actual and any variance shall be delivered by the Debtors to

the DIP Agent and counsel to each of the Prepetition Agents.

               (c)         In furtherance of the foregoing and without further approval of this Court,

but subject to the terms of this Interim Order, the Debtors are authorized to, and, if so required

under the terms of the DIP Loan Documents, directed to perform all acts to make, execute and

deliver all instruments and documents (including, without limitation, the execution or recordation

of security agreements, mortgages and financing statements), and to pay all related fees and

expenses, that may be required or necessary for the Debtors’ performance of their obligations

under the DIP Financing, including, without limitation:

                      i.          the execution, delivery, and performance of the DIP Loan

Documents, including, without limitation, any security and pledge agreements, and any mortgages

contemplated thereby;

                     ii.          subject to paragraph 10 hereof, the execution, delivery and

performance of one or more amendments, waivers, consents, or other modifications to and under

the DIP Loan Documents, in each case in such form as agreed among the Debtors and the required

other parties as set forth in more detail in paragraph 10 below;




                                                    30
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 56 of 108




                    iii.      the non-refundable payment of the fees referred to in the DIP Loan

Documents, including the fees of the DIP Agent, and, subject to paragraph 8, costs and expenses

payable under the DIP Loan Documents;

                    iv.       make payments on account of the Adequate Protection Obligations

provided for in this Interim Order; and

                     v.       the performance of all other acts required under or in connection

with the DIP Loan Documents.

       4.      DIP Obligations. This Interim Order and the DIP Loan Documents shall evidence

the DIP Obligations, which DIP Obligations shall, upon execution of the DIP Loan Documents,

be valid, binding and enforceable against the Debtors, their estates and any successors thereto,

including, without limitation, any estate representative or trustee appointed in any of the Chapter

11 Cases, or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of the

Chapter 11 Cases, or in any other proceedings superseding or related to any of the foregoing, or

upon the dismissal of any of the Chapter 11 Cases or any such successor cases (collectively, the

“Successor Cases”), and their creditors and other parties-in-interest, in each case, in accordance

with the terms of this Interim Order and the DIP Loan Documents. All obligations incurred,

payments made, and transfers or grants of security and liens set forth in this Interim Order and the

DIP Loan Documents by any Debtor are granted to or for the benefit of the Debtors for fair

consideration and reasonably equivalent value, and are granted contemporaneously with the

making of the loans and commitments and other financial accommodations secured thereby. No

obligation, payment, transfer, or grant of security under the DIP Loan Documents or this Interim

Order shall be stayed, restrained, voidable, avoidable, or recoverable under the Bankruptcy Code

or under any applicable law, or subject to any avoidance, reduction, setoff, recoupment, offset,



                                                31
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 57 of 108




recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaims,

cross-claims, defenses, disallowance (whether equitable or otherwise), impairment, or any other

challenges under the Bankruptcy Code or any other applicable foreign or domestic law or

regulation by any person or entity.

       5.      Carve-Out. The Debtors’ obligations to the DIP Secured Parties and the liens,

security interests and superpriority claims granted herein and/or under the DIP Loan Documents,

including the DIP Liens, the DIP Superpriority Claims, and the Adequate Protection Obligations,

shall be subject and subordinate to the Carve-Out. “Carve-Out” shall mean (i) fees and expenses

incurred by bankruptcy professionals (x) whose retention has been approved by the Bankruptcy

Court which are incurred as of the delivery of the Carve-Out Trigger Notice (as defined below)

and (y) provided for in the Approved Budget; (ii) reimburseable expenses of Committee members;

(iii) fees and expenses in an amount not to exceed [$375,000] [TBD] incurred from and after the

delivery of a Carve-Out Trigger Notice (as defined below) by bankruptcy professionals whose

retention has been approved by the Bankruptcy Court (the “Post-Termination Fee Carve-Out”);

and (ivii) fees owed pursuant to 28 U.S.C. §1930 or fees owed the clerk of the Bankruptcy Court.

“Carve-Out Trigger Notice” shall mean the written notice, including by email, delivered by the

DIP Agent (at the direction of the DIP Lenders) or, after the DIP Financing has been indefeasibly

paid in full and in cash (a “DIP Repayment Event”), by any of the Prepetition Agents, to the

Debtors, their counsel, the U.S. Trustee, and counsel to the Committee, and prior to a DIP

Repayment Event, counsel to the Prepetition Agents, which notice may be delivered following the

occurrence and during the continuation of an Event of Default or the Termination Date in

accordance with the terms of the DIP Loan Documents or, following a DIP Repayment Event,

following the occurrence and during the continuation of a Cash Collateral Termination Event (as



                                               32
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 58 of 108




defined below) or the Cash Collateral Termination Date (as defined below). Notwithstanding the

foregoing, the Carve-Out shall not include, apply to or be available for any fees or expenses

incurred by any party in connection with the investigation, initiation or prosecution of any claims,

causes of action, adversary proceedings or other litigation against any of the DIP Secured Parties,

the Prepetition Secured Parties or any of their respective officers, directors, employees, agents,

advisers and counsel, including, without limitation, challenging the amount, validity, perfection,

priority or enforceability of or asserting any defense, counterclaim or offset to, the obligations and

the liens and security interests granted under the (i) DIP Loan Documents in favor of the DIP

Agent, for the benefit of the DIP Secured Parties or (ii) the Prepetition Secured Documents, for

the benefit of the Prepetition Secured Parties, as applicable. For the avoidance of doubt, until the

delivery of a Carve-Out Trigger Notice, the Borrower shall be permitted to pay fees and expenses

incurred by bankruptcy professionals whose retention has been approved by the Bankruptcy Court

as the same shall become due and payable, subject to the terms and conditions set forth in the DIP

Loan Documents and this Interim Order (the payment of which shall not reduce the Post-

Termination Fee Carve-Out). Notwithstanding anything to the contrary herein, in the DIP Loan

Documents, or in any loan or financing documents, the Carve-Out shall be senior to all liens and

claims securing the DIP Obligations, any prepetition secured obligations, and any and all other

forms of adequate protection, liens or claims securing the DIP Obligations or any prepetition

secured obligations. For the avoidance of doubt, no IFF Property or proceeds thereof, and, until

the Discharge of Inventory Financing Obligations (as defined in the A&R Depositary and

Intercreditor Agreement), no Inventory Financing Collateral or proceeds thereof, shall be used to

fund the Carve-Out and the Carve Out shall not be secured by the Inventory Financing Collateral

or IFF Property. None of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties shall



                                                 33
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 59 of 108




be responsible for the payment or reimbursement of any fees or disbursements of any professional

person whose retention is approved by the Bankruptcy Court in connection with the Chapter 11

Cases or any Successor Cases. Nothing in this Interim Order or otherwise shall be construed to

obligate the DIP Agent, the DIP Lenders or the Prepetition Secured Parties, in any way, to pay

compensation to, or to reimburse expenses of, any professional person whose retention is approved

by the Bankruptcy Court or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement. None of the proceeds of the DIP Collateral or the DIP Loans

shall be used in connection with the initiation or prosecution of any claims, causes of action,

adversary proceedings or other litigation against the DIP Secured Parties or their respective

officers, directors, employees, agents, advisors and counsel, including with respect to any of the

liens created in connection with the DIP Financing. In addition, none of the proceeds of the DIP

Collateral, the DIP Loans, or the Prepetition Collateral shall be used in connection with the

initiation or prosecution of any claims, causes of action, adversary proceedings or other litigation

against the Prepetition Secured Parties or their respective officers, directors, employees, agents,

advisors and counsel, including with respect to any of the liens created in connection with the

Prepetition Secured Documents (provided that, notwithstanding anything to the contrary herein,

the Committee may use proceeds of the DIP Financing and/or the DIP Collateral (including Cash

Collateral) to investigate but not to prosecute (i) the claims and liens of the Prepetition Secured

Parties, and (ii) potential claims, counterclaims, causes of action or defenses against the Prepetition

Secured Parties up to an aggregate cap of [$150,000] (the “Committee Investigation Budget”)).

       6.      DIP Lender Superpriority Claim. Subject to the Carve-Out and the Aron Rights (as

defined below), and effective as of the Interim Order Entry Date, the DIP Secured Parties are

hereby granted, pursuant to sections 364(c)(1) and 364(e) of the Bankruptcy Code, an allowed



                                                  34
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 60 of 108




superpriority administrative expense claim in each of the Chapter 11 Cases or any Successor Cases

(the “DIP Superpriority Claims”) on account of the DIP Obligations with priority over any and all

other administrative expenses, adequate protection claims, diminution claims, and all other claims

against the Debtors, now existing or hereafter arising, of any kind or nature whatsoever, including

all administrative expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy

Code, and over any and all other administrative expenses or other claims arising under

sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, or 1114 of the

Bankruptcy Code, and any other provision of the Bankruptcy Code, which allowed claims shall,

for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative

expenses allowed under section 503(b) of the Bankruptcy Code. The DIP Superpriority Claims

shall be payable from and have recourse to all pre- and postpetition property of the Debtors and

their estates and all proceeds thereof, excluding Avoidance Actions (as defined below), Avoidance

Proceeds (as defined below), commercial tort claims and proceeds thereof. but, subject to entry of

the Final Order, including, solely to the extent that all other DIP Collateral is insufficient to satisfy

the DIP Obligations, Avoidance Proceeds (as defined below).

        7.      DIP Liens.

                (a)     As security for the DIP Obligations, effective and perfected as of the Interim

Order Entry Date, the following security interests and liens, hereby are granted by the Debtors to

the DIP Agent for the benefit of the DIP Lenders on the DIP Collateral as defined herein. The

“DIP Collateral” shall mean all property of the Debtors of any kind or nature whatsoever,

including, but not be limited to, (i) all present and after acquired property (whether tangible,

intangible, real, personal or mixed) of the Debtors, wherever located, including, without limitation,

all accounts, inventory, equipment, capital stock in subsidiaries, investment property, instruments,



                                                   35
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 61 of 108




chattel paper, real estate, leasehold interests, contracts, patents, copyrights, trademarks and other

general intangibles, any claims and causes of action of the Debtors, including claims under section

549 of the Bankruptcy Code; (ii) any commercial tort claims and causes of action of any of the

Debtors against any directors or officers of the Debtors as well as including any proceeds of, or

property recovered in connection with, any successful claims and causes of action against any

directors or officers of the Debtors; and (iii) excluding (x) the IFF Property, and (y) any claims

and causes of action of the Debtors under sections 502(d), 544, 545, 547, 548, 550, and 553 of the

Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code or other applicable

law (collectively, the “Avoidance Actions”), but, subject to entry of the Final Order, including,

solely to the extent that all other DIP Collateral is insufficient to satisfy the DIP Obligations

secured by the DIP Liens (as defined below) and, any proceeds of, or property recovered in

connection with, any successful Avoidance Action (whether by judgment, settlement or otherwise,

and unencumbered or not, the “Avoidance Proceeds”); and (z) any commercial tort claims and the

proceeds thereof. All such liens on and security interests in the DIP Collateral granted to the DIP

Secured Parties, pursuant to this Interim Order or the DIP Loan Documents (collectively, the “DIP

Liens”), are as follows:

                      i.       Priming Lien Pursuant to Section 364(d)(1).          A first priority,

priming security interest in and lien on, pursuant to section 364(d)(1) of the Bankruptcy Code, all

encumbered DIP Collateral (the “Section 364(d)(1) Liens”), which Section 364(d)(1) Liens shall

be senior to any existing liens or claims, including, but not limited to, the Prepetition Liens of the

Prepetition Secured Parties or postpetition liens granted to the Prepetition Secured Parties

(collectively, the “Prepetition Secured Parties Liens”), and subject and junior only to (i) the Carve-

Out, (ii) valid, perfected, and non-avoidable liens on property of a Debtor that are in existence on



                                                 36
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 62 of 108




the Petition Date and are senior in priority to any of the Prepetition Secured Parties Liens, (iii) all

liens, recoupment and setoff rights held by J. Aron (the “Aron Rights” and collectively with clause

(ii), the “Permitted Prior Liens”);

                       ii.          First Priority Lien on Unencumbered Property Pursuant to Section

364(c)(2). A first priority security interest in and lien on, pursuant to section 364(c)(2) of the

Bankruptcy Code, all unencumbered DIP Collateral (except as noted above) (the “Section

364(c)(2) Liens”), which Section 364(c)(2) Liens shall be subject only to the Carve-Out;

                       iii.         Junior Lien on Inventory Financing Collateral Pursuant to Section

364(c)(3). A valid, binding, continuing, enforceable, fully-perfected, nonavoidable, automatically

and properly perfected junior lien on and security interest in all Inventory Financing Collateral,

which lien and security interest shall be subordinate and subject to the Aron Rights and subject to

the Carve-Out;

                       iv.          Junior Lien on Certain Encumbered Property Pursuant to Section

364(c)(3). A junior security interest in and lien on, pursuant to section 364(c)(3) of the Bankruptcy

Code, all other DIP Collateral that is subject to a Permitted Prior Lien (the “Section 364(c)(3)

Liens,”) which Section 364(c)(3) Liens also shall be subject to the Carve-Out;

                        v.          Liens Senior to Certain Other Liens. The DIP Liens shall not be

subject or subordinate to (a) any lien or security interest that is avoided and preserved for the

benefit of the Debtors and their estates under section 551 of the Bankruptcy Code or (b) any liens

arising after the Petition Date including, without limitation, liens granted under prior orders of the

Court, or any liens or security interests granted in favor of any federal, state, municipal, or other

governmental unit, commission, board, or court for any liability of the Debtors.

                 (b)         The DIP Liens shall be effective and perfected upon the Petition Date.



                                                      37
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 63 of 108




               (c)     The DIP Liens shall be and hereby are fully perfected liens and security

interests, effective and perfected upon the Petition Date without the necessity of execution by the

Debtors of mortgages, security agreements, pledge agreements, financing agreements, financing

statements, or other agreements or documents, such that no additional steps need be taken by the

DIP Secured Parties to perfect such liens and security interests. Subject to entry of the Final Order,

and subject to applicable non-bankruptcy law, any provision of any lease, agreement, contract, or

other instrument or agreement that requires the consent or approval of one or more landlords,

licensors, or other parties, or requires the payment of any fees or obligations to any governmental

entity, non-governmental entity or any other person, in order for any Debtor to pledge, grant,

mortgage, sell, assign, or otherwise transfer any fee or leasehold interest or the proceeds thereof

or other collateral, shall have no force or effect with respect to the transactions granting the DIP

Liens in the Debtor’s interest in such fee, leasehold or other interest or other collateral or the

proceeds of any assignment, sale or other transfer thereof.

               (d)     The DIP Liens, DIP Superpriority Claims, and other rights, benefits, and

remedies granted under this Interim Order to the DIP Secured Parties shall continue in the

Chapter 11 Cases, any Successor Cases, and following any dismissal of the Chapter 11 Cases, and

such liens, security interests, and claims shall maintain their priority as provided in this Interim

Order until all the DIP Obligations have been indefeasibly paid in full in cash and completely

satisfied and all of the commitments thereunder have been terminated in accordance with the DIP

Loan Documents.

       8.      Fees and Expenses of DIP Agent and Prepetition Secured Parties.




                                                 38
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 64 of 108




               (a)     Upon entry of this Interim Order, the Debtors shall pay any and all

prepetition fees, costs, and expenses incurred by the DIP Agent that were outstanding and unpaid

as of the Petition Date, in an amount not to exceed $75,000.

               (b)     The Debtors shall, no later than ten (10) days after receipt of a summary

statement setting forth the applicable timekeepers, as well as the hours worked by and expenses

incurred by such timekeepers, in connection with the Chapter 11 Cases whether incurred before or

after the Petition Date (with copies provided via electronic mail to the U.S. Trustee, counsel to the

Committee, counsel to the DIP Agent, and counsel to each of the Prepetition Secured Parties),

indefeasibly pay or reimburse (i) the DIP Agent for its reasonable and documented fees and out-

of-pocket costs, expenses and charges as provided in the Approved Budget (collectively, the “DIP

Agent Professional Fees”), including, but not limited to, the reasonable fees, costs, and expenses

of Gray Reed & McGraw LLP as counsel to DIP Agent, and any other advisors or professionals

retained by the DIP Agent, (ii) the Project Collateral Agent for its reasonable and documented fees

and out-of-pocket costs, expenses and charges, including, but not limited to, the reasonable fees,

costs, and expenses of outside counsel, and any other advisors or professionals retained by the

Project Collateral Agent, (iii) the Revolving Administrative Agent for its reasonable and

documented fees and out-of-pocket costs, expenses and charges, including, but not limited to, the

reasonable fees, costs, and expenses of outside counsel, and any other advisors or professionals

retained by the Revolving Administrative Agent, (iv) [J. Aron for its reasonable and documented

fees and out-of-pocket costs, expenses and charges, including, but not limited to, the reasonable

fees, costs, and expenses of outside counsel, and any other advisors or professionals retained by J.

Aron; (v) the Ad Hoc Term Lender Group for its reasonable and documented fees and out-of-

pocket costs, expenses and charges, including, but not limited to, the reasonable fees, costs, and



                                                 39
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 65 of 108




expenses of outside counsel, and any other advisor or professionals retained by the Ad Hoc Term

Lender Group; and (vi) the Term Administrative Agent for its reasonable and documented fees

and out-of-pocket costs, expenses and charges, including, but not limited to, the reasonable fees,

costs and expenses of outside counsel, and any other advisors or professionals retained by the Term

Administrative Agent.] [TBD] The Debtors, the U.S. Trustee, the Committee, the DIP Agent, and

each of the Prepetition Secured Parties may object to the reasonableness of the fees, costs, and

expenses included in any such professional fee invoice; provided that any such objection shall be

barred and deemed waived unless filed with this Court and served on the applicable professional

by 12:00 Noon, prevailing Central Time, on the date that is no later than ten (10) days after the

objecting party’s receipt of the applicable professional fee invoice. If such objection is timely

received, the Debtors shall promptly pay the portion of such invoice not subject to such objection,

and this Court shall determine any such objection unless otherwise resolved by the applicable

parties. Any hearing on an objection to payment of any fees, costs, and expenses set forth in a

professional fee invoice shall be limited to the reasonableness of the particular items or categories

of the fees, costs, and expenses which are the subject of such objection and whether the DIP Agent,

Revolving Administrative Agent, J. Aron, Ad Hoc Term Lender Group, or Term Administrative

Agent, as the case may be, is entitled to such fees, costs and expenses under this Interim Order.

For the avoidance of doubt, none of the fees, costs, and expenses of the DIP Agent, Revolving

Administrative Agent, J. Aron, Ad Hoc Term Lender Group, or Term Administrative Agent, shall

be subject to Court approval or U.S. Trustee guidelines, and no recipient of any such payment shall

be required to file with respect thereto any interim or final fee application with this Court. All

fees, costs and expenses payable under the DIP Loan Documents to the DIP Agent shall be

included and constitute part of the DIP Obligations and be secured by the DIP Liens.



                                                 40
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 66 of 108




Notwithstanding anything to the contrary herein, the fees, costs, and expenses of the DIP Agent,

Revolving Administrative Agent, J. Aron, Ad Hoc Term Lender Group, and Term Administrative

Agent, under and in connection with negotiation and preparation of the DIP Loan Documents,

including, without limitation, the legal fees and expenses of any professionals retained by them,

shall be earned, non-refundable, and payable out of the interim funding under the DIP Financing

and shall not be subject to the notice period described in this paragraph and the recipients of such

payments shall be fully entitled to all protections of section 364(e) of the Bankruptcy Code. For

the avoidance of doubt, the Debtors shall be responsible to pay, subject to the procedures outlined

in this paragraph, all fees and expenses incurred by the DIP Agent, Revolving Administrative

Agent, J. Aron, Ad Hoc Term Lender Group, and Term Administrative Agent, in connection with

any action taken in these Chapter 11 Cases including, but not limited to, fees and expenses relating

to the DIP Financing and the administration and interpretation of, and the enforcement of remedies

under, the DIP Financing and including all due-diligence, including but not limited to printing

costs, consultation, travel, and attendance at court hearings, regardless of whether the DIP

Financing is consummated.

       9.      Prepetition Secured Parties’ Rights and Adequate Protection.

               (a)     Adequate Protection for Prepetition Term Lenders. As adequate protection

for any diminution of the Prepetition Debt Collateral resulting from the subordination of the Term

Administrative Agent’s Prepetition Debt Liens to the DIP Liens and the other relief granted herein

in favor of the DIP Secured Parties, the Debtors’ use of Prepetition Collateral (including Cash

Collateral), and/or the imposition of the automatic stay pursuant to section 362 of the Bankruptcy

Code, and in exchange for the Term Lenders’ consent to the priming of the Prepetition Debt Liens

by the DIP Liens pursuant to this Interim Order, the Term Administrative Agent shall receive, for



                                                41
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 67 of 108




the benefit of Prepetition Term Lenders, adequate protection, including, without limitation, (1)

valid and automatically perfected priority replacement liens and security interests in and on all real

and personal property of the Debtors and their bankruptcy estates, in each case, subject to the DIP

Liens securing the DIP Financing in the same order and priority as existed prepetition (expressly

excluding Avoidance Actions, Avoidance Proceeds, commercial tort claims, and the proceeds

thereof), (2) monthly payments to reimburse the reasonable and documented professional fees of

the Ad Hoc Term Lender Group, the Term Administrative Agent and Project Collateral Agent in

accordance with paragraph 8 of this Interim Order, [(3) in lieu of cash payments of interest when

and as required under the Prepetition Term Credit Agreement, all accrued and unpaid interest shall,

on each applicable date when such interest payments are due under the Prepetition Term

Documents, be paid in kind by adding the amount of such accrued interest to the outstanding

aggregate principal balance of the term loans,] [TBD] (4) superpriority administrative claims and

all of the other benefits and protections allowable under section 507(b) of the Bankruptcy Code,

in each of the Chapter 11 Cases or any Successor Cases, with priority as provided therein, to the

extent of any diminution in the Prepetition Debt Collateral, provided, however, that the

superpriority administrative claim shall not attach to or be payable from Avoidance Actions,

Avoidance Proceeds, commercial tort claims, or the proceeds thereof, (5) upon entry of this

Interim Order, payment of all fees and expenses of the professional advisors of the Ad Hoc Term

Lender Group, Term Administrative Agent and Project Collateral Agent that were incurred prior

to the Petition Date and that remain unpaid, and (6) an acknowledgement of the unconditional right

to credit bid the Prepetition Term Obligations under the Prepetition Term Documents in connection

with any sale of Prepetition Debt Collateral subject to section 363(k) of the Bankruptcy Code and

paragraph 42 herein.



                                                 42
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 68 of 108




               (b)     Adequate Protection for Revolver Lenders. As adequate protection for any

diminution of the Prepetition Debt Collateral resulting from the subordination of the Revolving

Administrative Agent’s Prepetition Debt Liens to the DIP Liens and the other relief granted herein

in favor of the DIP Secured Parties, the Debtors’ use of Prepetition Collateral (including Cash

Collateral), and/or the imposition of the automatic stay pursuant to section 362 of the Bankruptcy

Code, and in exchange for the Revolver Lenders’ consent to the priming of the Prepetition Debt

Liens by the DIP Liens pursuant to this Interim Order, the Revolving Administrative Agent shall

receive, for the benefit of the Revolver Lenders, adequate protection, including, without limitation,

(1) valid and automatically perfected priority replacement liens and security interests in and on all

real and personal property of the Debtors and their bankruptcy estates (,expressly excluding

Avoidance Actions, Avoidance Proceeds, commercial tort claims and proceeds thereof ) in each

case, subject to the DIP Liens securing the DIP Financing in the same order and priority as existed

prepetition, (2) monthly payments to reimburse the reasonable and documented professional fees

of the Revolver Administrative Agent and Project Collateral Agent in accordance with paragraph

8 of this Interim Order, (3) on the last business day of each month, payments in cash to the Revolver

Lenders in an amount equal to all interest (other than default interest) accrued under the Revolver

Transaction Documents, (4) superpriority administrative claims and all of the other benefits and

protections allowable under section 507(b) of the Bankruptcy Code, in each of the Chapter 11

Cases or any Successor Cases, with priority as provided therein, to the extent of any diminution in

the Prepetition Debt Collateral, provided, however, that the superpriority administrative claims

shall not attach to or be payable from Avoidance Actions, Avoidance Proceeds, commercial tort

claim, and the proceeds thereof, (5) upon entry of this Interim Order, payment of all fees and

expenses of the professional advisors of the Revolving Administrative Agent and Project



                                                 43
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 69 of 108




Collateral Agent that were incurred prior to the Petition Date and that remain unpaid, and (6) an

acknowledgement of the unconditional right to credit bid the prepetition obligations under the

Revolver Transaction Documents in connection with any sale of Prepetition Debt Collateral

subject to section 363(k) of the Bankruptcy Code and paragraph 42 herein.

               (c)     Adequate Protection for J. Aron. As adequate protection for any diminution

of J. Aron’s interests in its Inventory Financing Collateral resulting from the relief granted herein

in favor of the DIP Secured Parties, the Debtors’ use of J. Aron’s Prepetition Collateral (including

Cash Collateral), and/or the imposition of the automatic stay pursuant to section 362 of the

Bankruptcy Code, J. Aron shall receive adequate protection, including, without limitation, (1) valid

and automatically perfected priority replacement liens and security interests in and on all real and

personal property of the Debtors and their bankruptcy estates (excluding Avoidance Actions,

Avoidance Proceeds, commercial tort claims, and the proceeds thereof), in each case, subject to

the DIP Liens securing the DIP Financing in the same order and priority as existed prepetition, (2)

monthly payments to reimburse the reasonable and documented professional fees of J. Aron in

accordance with paragraph 8 of this Interim Order, (3) on the last business day of each month

payments in cash to J. Aron in an amount equal to all interest (other than default interest) accrued

under the J. Aron Transaction Documents, (4) superpriority administrative claims and all of the

other benefits and protections allowable under section 507(b) of the Bankruptcy Code, in each of

the Chapter 11 Cases or any Successor Cases, with priority as provided therein, to the extent of

any diminution in the Inventory Financing Collateral, provided, however, that the superpriority

administrative claims shall not attach to or be payable from Avoidance Actions, Avoidance

Proceeds, commercial tort claims, or the proceeds thereof, and (5) upon entry of this Interim

Order, payment of all fees and expenses of the professional advisors of J. Aron that were incurred



                                                 44
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 70 of 108




prior to the Petition Date and that remain unpaid, and (6) an acknowledgement of the unconditional

right to credit bid the prepetition obligations under the J. Aron Transaction Documents in

connection with any sale of Inventory Financing Collateral, subject to section 363(k) of the

Bankruptcy Code and paragraph 42 herein.

                (d)     Reservation of Rights.      The rights of all parties with respect to the

appropriate characterization (as payments of principal, payments of interest, or otherwise) of any

adequate protection payments made (whether in cash or in kind) in accordance with the foregoing

are expressly preserved.

                (e)     Unconditional Right to Credit Bid. Each of the Prepetition Secured Parties

shall have the unconditional right to credit bid its Prepetition Secured Obligations in connection

with the sale of any of its Prepetition Collateral subject to section 363(k) of the Bankruptcy Code

and paragraph 42 herein.

                (f)     Weekly Meetings. The Debtors shall arrange for weekly (unless waived by

the Prepetition Secured Parties in their sole and absolute discretion) status calls with the Prepetition

Secured Parties, the Committee, and their advisors, and shall cause the Debtors’ advisers and chief

restructuring officer to participate to discuss (A) the Approved Budget, any Budget Variances and

any other reports or information delivered by the Debtors, (B) the financial operations and

performance of the Debtors’ business, (C) progress in achieving the Milestones (as defined below)

and any wind-down, liquidation, or going concern sale or marketing process or efforts, (D) the

status of the Chapter 11 Cases generally, and (E) such other matters relating to the Debtors as the

Prepetition Secured Parties (or their respective agents or advisors) or the Committee’s

professionals shall reasonably request (“Weekly Meetings”). The DIP Agent and its counsel may

attend the Weekly Meetings at their discretion.



                                                  45
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 71 of 108




               (g)     Milestones. The Debtors shall have (i) prepared a contingency plan for the

wind-down of the Debtors’ operations in the event that a going concern sale is not achieved, which

plan shall be reasonably acceptable to the Prepetition Secured Parties no later than July 28, 2021

at 12:00 noon prevailing Central Time, (ii) prepared a 13-week budget that is reasonably

acceptable to the Prepetition Secured Parties no later than July 28, 2021 at 12:00 noon prevailing

Central Time, (iii) filed with the Court a motion requesting approval of proposed bidding

procedures that are reasonably acceptable to the Prepetition Secured Parties and that adhere to the

milestones described in clauses (iv) and (v) below no later than ten (10) business days after the

Petition Date, (iv) obtained, within [sixty (60) calendar days] [TBD] after the Petition Date, a

binding stalking horse bid for the sale of all or substantially all of the Debtors’ assets which bid

shall be reasonably acceptable to each Prepetition Secured Party, and (v) completed the closing of

a sale of all or substantially all of the Debtors’ assets that is reasonably acceptable to each

Prepetition Secured Party, within [one hundred twenty (120) calendar days] [TBD] after the

Petition Date (collectively with (i) through (iv), the “Milestones”).

               (h)     Adequate Protection of Limetree Bay Terminals. To the extent Limetree

Bay Terminals, LLC, (“LBT”) holds a valid, perfected, and unavoidable lien on any DIP Collateral

in existence as of the Petition Date, and solely to the extent of any diminution in value of such lien,

if any, LBT shall receive a replacement lien for such diminution to the same extent validity and

priority as its pre-petition lien. Nothing in this Interim Order shall be a determination of the

validity, priority, or extent of any lien or claim asserted by LBT, and the rights of all parties as to

such issues are preserved. For the avoidance of doubt, any such replacement lien will not attach

to the IFF Property.




                                                  46
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 72 of 108




               (i)     Financial Reporting. The Debtors shall provide the advisors to the Ad Hoc

Term Lender Group, the Revolving Administrative Agent (on behalf of the Revolving Lenders),

and J. Aron, and the Committee concurrently with the financial reporting and inspection rights

described more fully in paragraph 12 below.

               (j)     Right to Seek Additional Adequate Protection. Notwithstanding any other

provision hereof, the grant of adequate protection to the Prepetition Secured Parties in this Interim

Order is without prejudice to the right of the Prepetition Secured Parties to seek at any time,

including, without limitation, in connection with the Final Order, modification of the grant of

adequate protection provided hereby so as to provide different or additional forms of adequate

protection, and without prejudice to the right of the Debtors or any other party in interest to contest

such modification. Nothing herein shall be deemed to waive, modify or otherwise impair the

respective rights of the Prepetition Secured Parties under their respective Prepetition Secured

Documents or under equity or law, and the Prepetition Secured Parties expressly reserve all of

their respective rights and remedies whether now existing or hereafter arising under their

respective Prepetition Secured Documents, equity, and law in connection with all termination

events and defaults and events of default under such agreements or hereunder.

       10.     Amendments, Consents, Waivers, and Modifications.             The Debtors, with the

express written consent of the DIP Agent, may enter into any amendments, consents, waivers, or

modifications to the DIP Loan Documents that are not materially adverse to the Debtors without

the need for further notice and hearing or any order of this Court upon not less than five business

days’ notice to the Committee; provided, however, that, without the approval of the Court on notice

and a hearing, no such amendments, consents, waivers or modifications shall (i) shorten the

maturity of the DIP Financing, (ii) increase the commitments thereunder or the rate of interest



                                                  47
DOCS_LA:339202.2 68700/001
               Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 73 of 108




payable under the DIP Loan Documents, (iii) require the payment of any new or additional fee, or

(iv) amend the Events of Default or covenants in the DIP Loan Documents to be materially more

restrictive to the Debtors; provided, further, that any amendment, modification, waiver, or consent

that adversely affects the rights or economic interest of any Prepetition Secured Party shall require

the prior written consent of such Prepetition Secured Party; and provided, further, that any

amendments, modification, waiver, or consent to or in respect of Section 10.05(b)(v) of the DIP

Credit Agreement shall require the prior written consent of each Prepetition Agent. No consent

shall be implied by any other action, inaction, or acquiescence of any of the DIP Secured Parties

or any of the Prepetition Secured Parties.

         11.    Perfection of DIP Liens and Prepetition Secured Parties’ Adequate Protection

Liens.

                (a)    The DIP Agent, and the Prepetition Secured Parties, as applicable, are

hereby authorized, but not required, to file or record financing statements, trademark filings,

copyright filings, mortgages, notices of lien or similar instruments (subject to Borrower’s prior

review and approval, not to be unreasonably withheld, conditioned or delayed) in any jurisdiction,

or take possession of or control over, or take any other action in order to validate and perfect the

liens and security interests granted to them hereunder, in each case, without the necessity to pay

any mortgage recording fee or similar fee or tax. Whether or not the DIP Agent, on behalf of the

DIP Secured Parties, or the Petition Secured Parties, in their respective sole discretion, choose to

file such financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments, or take possession of or control over, or otherwise confirm perfection of the

liens and security interests granted to them hereunder, such liens and security interests shall, to the

extent provided in this Interim Order, be deemed valid, perfected, allowed, enforceable, non-



                                                  48
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 74 of 108




avoidable, and not subject to challenge, dispute or subordination upon entry of this Interim Order.

The Debtors shall, if requested, execute and deliver to the DIP Agent or the Prepetition Secured

Parties, as applicable, all such agreements, financing statements, instruments and other documents

as the DIP Agent or the Prepetition Secured Parties may reasonably request to more fully evidence,

confirm, validate, perfect, preserve, and enforce the DIP Liens or the Prepetition Secured Parties’

Adequate Protection Liens, as applicable, and all such documents will be deemed to have been

recorded and filed as of the Filing Date.

               (b)     A certified copy of the Interim Order may be filed by the DIP Agent or the

Prepetition Secured Parties with or recorded in filing or recording offices in addition to or in lieu

of such financing statements, mortgages, notices of lien, or similar instruments, and all filing

offices are hereby directed to accept such certified copy of this Interim Order for filing and

recording.

       12.     Financial Reporting and Inspection Rights. The Debtors shall provide the advisors

to the DIP Agent, Ad Hoc Term Lender Group, the Term Administrative Agent, the Revolving

Administrative Agent (on behalf of the Revolving Lenders), the Project Collateral Agent, and J.

Aron, and the Committee concurrently with the financial and other reporting as described in the

DIP Loan Documents and the Prepetition Secured Documents, in addition to (i) any financial

reporting given to the U.S. Trustee and (ii) any additional reports reasonably requested by and of

the DIP Agent and the Prepetition Secured Parties. The Debtors shall deliver to each of the DIP

Agent, the Ad Hoc Term Lender Group, the Term Administrative Agent, the Revolving

Administrative Agent (on behalf of the Revolving Lenders), the Project Collateral Agent, and J.

Aron, and the Committee concurrently, and their respective counsel financial reporting

information in a timely manner that is requested by any of them in writing, and shall make



                                                 49
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 75 of 108




personnel available to answer questions concerning such financial reporting and the operations of

the Debtors during normal business hours on no less than two (2) business days’ advance notice

to Debtors’ counsel, and within five (5) business days of the request being made to Debtors’

counsel unless otherwise agreed to by the parties. The Debtors shall provide the DIP Agent, the

Ad Hoc Term Lender Group, the Term Administrative Agent, the Revolving Administrative

Agent, the Project Collateral Agent, and J. Aron, and the Committee, and their respective agents,

representatives, or professionals, with access to, and on-site inspections of, the Debtors’ property

and company records, as may be reasonably requested, during normal business hours, on no less

than two (2) business days’ advance notice to Debtors’ counsel, and within five (5) business days

of the request being made to the Debtors’ counsel, unless the parties agree otherwise on the actual

inspection date. The Debtors shall promptly provide the DIP Agent with any information or

documents that are provided to the Term Administrative Agent, the Revolving Administrative

Agent, the Project Collateral Agent and J. Aron and vice versa.

       13.     Third Parties. Notwithstanding anything contained herein to the contrary, and

without limiting any other rights or remedies of the DIP Secured Parties contained in this Interim

Order or the DIP Loan Documents, or otherwise available at law or in equity, and subject to the

terms of the DIP Loan Documents, following entry of an order granting a Stay Relief Motion

(defined below) as set forth in paragraph 17(c) hereof and solely to the extent the applicable DIP

Collateral is not subject to a Permitted Prior Lien, upon fivethree (53) Business Days’ written

notice to the landlord, lienholder, licensor, or other third party owner of any leased or licensed

premises or intellectual property that a Termination Event has occurred under the DIP Loan

Documents and that the DIP Agent is permitted to exercise remedies, the DIP Agent (i) may, only

subject to any the terms of any underlying agreement between the Debtors and the applicable



                                                50
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 76 of 108




landlord or licensor and separate agreement by and between the applicable landlord or licensor

(the terms of which shall be reasonably acceptable to the parties thereto), enter upon any leased or

licensed premises of the Debtors for the purpose of exercising any remedy with respect to DIP

Collateral located thereon and (ii) subject to applicable law, shall be entitled to all of the Debtors’

rights and privileges as lessee or licensee under the applicable license and to use any and all

trademarks, trade-names, copyrights, licenses, patents or any other similar assets of the Debtors,

which are owned by or subject to a lien or license of any third party and which are used by the

Debtors in their businesses, in either the case of subparagraph (i) or (ii) of this paragraph without

interference from lienholders or licensors thereunder. To the extent applicable law prohibits the

forgoing access or use of rights, the DIP Agent shall have the right to an expedited hearing on five

(5) Business Days’ notice to obtain Court authorization to obtain such access or use of such rights.

       14.     Automatic Stay Modified. The automatic stay provisions of section 362 of the

Bankruptcy Code hereby are vacated and modified without the need for any further order of this

Court to permit (a) the Debtors to grant the DIP Liens and the DIP Superpriority Claims, and to

perform such acts as the DIP Agent may request to assure the perfection and priority of the DIP

Liens; (b) the Debtors to grant the Prepetition Secured Parties’ Adequate Protection Liens, and to

perform such acts as the Prepetition Secured Parties may request to assure the perfection and

priority of the Prepetition Secured Parties’ Adequate Protection Liens; (c) the Debtors to incur all

liabilities and obligations, including all of (i) the DIP Obligations, to the DIP Secured Parties and

(ii) the Adequate Protection Obligations to the Prepetition Secured Parties, in each case as

contemplated under this Interim Order and the DIP Loan Documents; (d) the Debtors to pay all

amounts referred to, required under, in accordance with, and subject to the DIP Loan Documents

and this Interim Order, including any Adequate Protection Obligations; (e) the DIP Secured Parties



                                                  51
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 77 of 108




to retain and apply payments made in accordance with the DIP Loan Documents and this Interim

Order; (f) the DIP Agent, the DIP Lenders and the Prepetition Secured Parties to exercise the rights

and remedies set forth in paragraph 17 hereof, upon the occurrence of a Termination Event (as

defined below); (g) the Prepetition Secured Parties to exercise the rights and remedies under their

respective Prepetition Secured Documents, as applicable, pursuant to paragraph 17(c) hereof; (h)

without a determination that the automatic stay applies, but out of an abundance of caution, J. Aron

to retain and apply amounts received from the liquidation of its IFF Property to obligations owed

by the Debtors to J. Aron under the J. Aron Transaction Documents; (i) upon entry of a Final

Order, J. Aron to set off and net any Margin (as defined in the J. Aron Master Monetization

Agreement) against any obligations owed by the Debtors to J. Aron under the J. Aron Transaction

Documents; (j) the Debtors to perform under the DIP Loan Documents and any and all other

instruments, certificates, agreements and documents which may be required, necessary or prudent

for the performance by the applicable Debtors under the DIP Loan Documents and any transactions

contemplated therein or in this Interim Order; and (k) the implementation of all of the terms, rights,

benefits, privileges, remedies, and provisions of this Interim Order and the DIP Loan Documents,

in each case without further notice, motion or application to, or order of, or hearing before, this

Court, subject to the terms of this Interim Order, except that to the extent any Prepetition Secured

Party seeks to enforce its respective rights, benefits, privileges, remedies under, or provisions of,

this Interim Order and the Prepetition Secured Documents against property of the Debtors’ estates

(other than any such rights, benefits, privileges, or remedies described in clauses (h) and (i)), such

Prepetition Secured Party shall provide the Debtors with ten (10) days written notice prior to any

such enforcement. The Debtors and DIP Lenders have consented to the exercise of rights, benefits,

privileges, and remedies described in clauses (h) and (i). Nothing in this Interim Order shall impair



                                                 52
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 78 of 108




or abridge the Debtors’ right to seek and, if granted by the Bankruptcy Court, obtain the use of

Cash Collateral on a nonconsensual basis, and the rights of the DIP Secured Parties, the holders of

the Permitted Prior Liens and the Prepetition Secured Parties to object to such request are fully

preserved.

       15.     Termination Date. Each of the following shall constitute a termination event under

this Interim Order (each a “Termination Event”, and the date upon which such Termination Event

occurs, the “Termination Date”), unless waived in writing (delivery by email or other electronic

means being sufficient) by the DIP Agent and each Prepetition Agent:

               (a)    the occurrence of the “Maturity Date” (as defined in the DIP Loan

Documents) of the DIP Financing under the DIP Loan Documents;

               (b)    acceleration of the obligations under the DIP Loan Documents upon the

occurrence of an “Event of Default” under and as defined by the DIP Loan Documents;

               (c)    nine (9) months following entry of the Interim Order;

               (d)    failure to obtain entry of the Final Order within 30 days from the entry of

this Interim Order;

               (e)    entry of a Final Order with DIP Lien priorities that differ from the priorities

set forth in paragraph 7 above without the express written consent of the DIP Secured Parties;

               (f)    entry of an order authorizing the Borrower or any Guarantor to incur DIP

financing from any party other than the DIP Secured Parties;

               (g)    the closing date of a sale of all or substantially all of the Debtors’ assets

under section 363 of the Bankruptcy Code (whether in one transaction or a series of related or

unrelated transactions) (a “363 Sale”);




                                                53
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 79 of 108




               (h)     the effective date of a confirmed chapter 11 plan (a “Plan”) that provides

for indefeasible payment in full, in cash of all obligations owing under the DIP Loan Documents

or is otherwise acceptable to the DIP Agent and the DIP Lenders in their sole discretion;

               (i)     the failure by the Debtors to timely perform any of the material terms,

provisions, conditions, covenants, or other obligations under this Interim Order;

               (j)     the filing of a motion or other pleading requesting (or entry of an order

approving) the appointment of a trustee, other estate fiduciary or an examiner with

special/expanded powers which the Debtors fail to timely oppose without the prior written consent

of the DIP Agent and Prepetition Secured Parties;

               (k)     an order converting any Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code or dismissing any of the Chapter 11 Cases;

               (l)     the filing or support by any Debtor of any plan of reorganization that (1)

does not provide for indefeasible payment in full, in cash of all obligations owing under the DIP

Loan Documents and (2) is not otherwise acceptable to DIP Agent and the DIP Lenders in their

sole discretion; and

               (m)     any modifications, amendments, reversal, or extensions of this Interim

Order that are adverse to the DIP Secured Parties or the Prepetition Secured Parties.

       In addition to the foregoing, each of the following shall constitute Termination Event upon

which any Prepetition Secured Party may terminate the Debtors’ authorization to use Cash

Collateral, but not exercise any other remedies under this Interim Order:

               (n)     the failure of the Debtors to use commercially reasonable efforts to pursue

collection of the insurance claims or disputed amounts owed to the Debtors by BP or (2) seek the

agreement of the Government of the U.S. Virgin Islands (the “USVI”) to draw on the letter of



                                                54
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 80 of 108




credit provided by Limetree Bay Terminals, LLC, as financial assurance under the ROA by and

among the USVI and certain of the Debtors; provided, however, that so long as the Debtors have

used such commercially reasonable efforts in connection with either of the foregoing, no Cash

Collateral Termination Event shall be deemed to arise hereunder this subclause “n” in the event

the Debtors fail to collect any amounts or cause the USVI to draw on such letter of credit;

               (o)     the filing by the Debtors of a motion for authorization to sell all or

substantially all of the Debtors’ assets or for approval of any related bidding procedures that is not

reasonably acceptable to each of the Prepetition Agents; and

               (p)     the failure of the Debtors to comply with any of the Milestones.

       Nothing in the preceding paragraphs 14 and 15 of this Interim Order shall constitute or be

deemed to constitute an amendment or modification to sections 2.6, 3.7(e), 5.6 or 5.9 of the

Intercreditor Agreement, or any other provisions of the Intercreditor Agreement.

       16.     Cash Collateral Termination Events. Following a DIP Repayment Event, each of

the following shall constitute a cash collateral termination event under this Interim Order (each a

“Cash Collateral Termination Event”, and the date upon which such Cash Collateral Termination

Event occurs, the “Cash Collateral Termination Date”), unless waived in writing (delivery by email

or other electronic means being sufficient) by each Prepetition Agent:

               (a)     if on or before the date of the DIP Repayment Event, the Debtors and the

Prepetition Agents have not agreed to the terms and conditions of the Debtors’ continued

consensual use of Cash Collateral, the adequate protection to be provided to the Prepetition

Secured Parties, and the terms of a budget;

               (b)     the bringing of a motion, taking of any action or the filing of any plan of

reorganization or liquidation or disclosure statement attendant thereto by or on behalf of the



                                                 55
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 81 of 108




Debtors in the Chapter 11 Cases: (a) to obtain postpetition financing, absent the consent of the

Prepetition Secured Parties; (b) to grant any lien, absent the consent of each Prepetition Agent; or

(c) to use Cash Collateral in manner that is inconsistent with the terms of this Interim Order or the

Approved Budget, subject to the approved Budget Variances, and it being further specified that

any request for payment, or payment, of professionals fees by any party not limited herein to the

projected fees in the Approved Budget in excess of the budgeted amount shall not be deemed a

Cash Collateral Termination Event;

               (c)     the closing date of a 363 Sale;

               (d)(c) the failure by the Debtors to timely perform any of the material terms,

provisions, conditions, covenants, or other obligations under this Interim Order;

               (e)(d) the filing of a motion or other pleading requesting (or entry of an order

approving) the appointment of a trustee or an estate fiduciary or an examiner with special powers

which the Debtors fail to timely oppose without the prior written consent of the Prepetition Secured

Parties;

               (f)(e) an order converting any Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code or dismissing any of the Chapter 11 Cases;

               (g)(f) the filing or support by any Debtor of a plan of reorganization or liquidation

that is not acceptable to each Prepetition Agent in its sole discretion;

               (h)(g) any modifications, amendments, reversal, or extensions of this Interim

Order that are adverse to the Prepetition Secured Parties;

               (i)(h) the failure of the Debtors to use commercially reasonable efforts to pursue

collection of the insurance claims or disputed amounts owed to the Debtors by BP or (2) seek the

agreement of the Government of the USVI to draw on the letter of credit provided by Limetree



                                                  56
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 82 of 108




Bay Terminals, LLC, as financial assurance under the ROA by and among the USVI and certain

of the Debtors; provided, however, that so long as the Debtors have used such commercially

reasonable efforts in connection with either of the foregoing, no Cash Collateral Termination Event

shall be deemed to arise hereunder this subclause “i” in the event the Debtors fail to collect any

amounts or cause the USVI to draw on such letter of credit;

               (j)(i)   the filing by the Debtors of a motion for authorization to sell all or

substantially all of the Debtors’ assets or for approval of any related bidding procedures that is not

acceptable to each Prepetition Agent; and

               (k)(j) the failure of the Debtors to comply with any of the Milestones or to hold

Weekly Meetings.

               Nothing in the preceding paragraph 16 of this Interim Order shall constitute or be

deemed to constitute an amendment or modification to sections 2.6, 3.7(e), 5.6 or 5.9 of the

Intercreditor Agreement, or any other provisions of the Intercreditor Agreement.

       17.     Rights and Remedies Upon Termination Event.

               (a)      Upon the occurrence and during the continuation of a Termination Event,

the DIP Agent or any Prepetition Secured Party, as applicable, or, following a Cash Collateral

Termination Event, any Prepetition Secured Party may (and any automatic stay otherwise

applicable to the DIP Secured Parties or the Prepetition Secured Parties, whether arising under

sections 105 or 362 of the Bankruptcy Code or otherwise, but subject to the terms of this Interim

Order (including this paragraph) is hereby modified, without further notice to, hearing of, or order

from this Court, to the extent necessary to permit the DIP Secured Parties and the Prepetition

Secured Parties, as applicable, to) deliver a written notice (a “Termination Notice”) (including by

e-mail) to counsel for the Debtors, counsel for each of the Prepetition Agents, counsel for the Ad



                                                 57
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 83 of 108




Hoc Term Lender Group, counsel for J. Aron, counsel to any statutory committee appointed in the

Chapter 11 Cases, and the U.S. Trustee (the “Remedies Notice Parties”), declaring and triggering,

as applicable: (i) the immediate termination of the DIP Financing and any DIP Loan Document

as to any future liability or obligation of the DIP Secured Parties, but without affecting any of the

DIP Obligations or the DIP Liens securing the DIP Obligations; (ii) all DIP Obligations to be

immediately due and payable; (iii) right to charge interest at the default rate under the DIP Loan

Documents; (iv) a termination of the ability of the Debtors to use any Cash Collateral.

                (b)    Upon delivery of such Termination Notice by the DIP Agent or any of the

Prepetition Secured Parties, without further notice or order of the Court, the Debtors’ authorization

to use Cash Collateral and to incur the DIP Financing hereunder will, subject to the expiration of

the Remedies Notice Period (as defined below), automatically terminate and (i) the DIP Secured

Parties will have no obligation to provide any further DIP Financing or other financial

accommodations and (ii) no Prepetition Secured Party will have an obligation to permit the

Debtors to continue to use Cash Collateral; provided that, during the Remedies Notice Period (as

defined below), the Debtors shall be entitled to continue to use Cash Collateral solely in accordance

with the terms of this Interim Order and the DIP Loan Documents and to pay items solely as set

forth in the Approved Budget (or following a DIP Repayment Event, solely in accordance with the

terms of this Interim Order and to pay items solely as set forth in the Approved Budget), without

any variance.

                (c)    Following a Termination Event or Cash Collateral Termination Event, but

prior to exercising the remedies set forth in this sentence below, the DIP Secured Parties or a

Prepetition Secured Party, as applicable, shall be required to file a motion with the Court seeking

emergency relief (the “Stay Relief Motion”) on five three(53) business days’ notice to the



                                                 58
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 84 of 108




Remedies Notice Parties (the “Remedies Notice Period”) for a further order of the Court modifying

the automatic stay in the Chapter 11 Cases to permit the DIP Secured Parties or the Prepetition

Secured Parties, as applicable, to: (i) freeze monies or balances in the Debtors’ accounts; (ii)

immediately set-off any and all amounts in accounts subject to a control agreement in favor of the

DIP Secured Parties against the DIP Obligations, (iii) enforce any and all rights against the DIP

Collateral (to the extent such DIP Collateral is not subject to a Permitted Prior Lien), including,

without limitation, foreclosure on all or any portion of the DIP Collateral, collection of accounts

receivable, occupying the Debtors’ premises, and sale or disposition of the DIP Collateral (or

following a DIP Repayment Event, enforce any and all rights against the Prepetition Collateral,

including, without limitation, foreclosure on all or any portion of the Prepetition Collateral,

collection of accounts receivable, occupying the Debtors’ premises, and sale or disposition of the

Prepetition Collateral); (iv) terminate and revoke the Debtors’ right under this Interim Order or the

DIP Loan Documents to use any Cash Collateral, except to fund the Carve-Out; and (v) take any

other actions or exercise any other rights or remedies permitted under this Interim Order, the DIP

Loan Documents, the Prepetition Secured Documents, or applicable law. The Debtors, the DIP

Secured Parties and the Prepetition Secured Parties consent to a hearing on the Stay Relief Motion

on an expedited basis. Any order granting a Stay Relief Motion filed by any of the Prepetition

Secured Parties shall also modify the automatic stay to the extent necessary to permit (i) the

Prepetition Secured Parties to immediately set off and net any and all amounts in accounts subject

to a control agreement in their favor, any Margin (as defined in the Monetization Master

Agreement) and any amounts owed by them to the Debtors against any obligations under the

Secured Financing Documents, (ii) enforce any and all rights against any collateral securing any

obligations under the Prepetition Secured Documents, including without limitation foreclosure on



                                                 59
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 85 of 108




all or any portion of such collateral, collection of accounts receivable, occupying the Debtors’

premises, and sale or disposition of the DIP Collateral; and (iii) take any other actions or exercise

any other rights or remedies permitted under this Interim Order, the Secured Financing Documents,

or applicable law.

               (d)     The rights and remedies of the DIP Secured Parties and the Prepetition

Secured Parties specified herein are cumulative and not exclusive of any rights or remedies that

the DIP Secured Parties have under the DIP Loan Documents, or otherwise or that the Prepetition

Secured Parties have under the Prepetition Secured Documents or otherwise. If any of the DIP

Secured Parties or Prepetition Secured Parties are permitted by the Court to take any enforcement

action with respect to the DIP Collateral, or the Prepetition Secured Parties are permitted by the

Court to take any enforcement action with respect to the Prepetition Collateral, following the

hearing on the Stay Relief Motion, and subject to relative rights and priorities of the other DIP

Secured Parties or Prepetition Secured Parties as provided in or recognized under this Interim

Order, the Debtors shall cooperate with such party in its efforts to enforce its security interest in

the DIP Collateral or the Prepetition Collateral, as applicable, and shall not take or direct any entity

to take any action designed or intended to hinder or restrict in any respect such party from

enforcing its security interests in the DIP Collateral or the Prepetition Collateral, as applicable.

       18.     Subsequent Reversal or Modification. This Interim Order is entered pursuant to,

inter alia, section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and (c), granting

the DIP Secured Parties and Prepetition Secured Parties all protections afforded by section 364(e)

of the Bankruptcy Code. If any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated, or stayed, that action will not affect (i) the validity of any obligation,

indebtedness or liability incurred hereunder by the Debtors to the DIP Secured Parties prior to the



                                                  60
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 86 of 108




date of receipt by the DIP Agent of written notice of the effective date of such action, (ii) the

payment of any fees required under this Interim Order or the DIP Loan Documents, (iii) the

validity and enforceability of any lien, claim, obligation, right, remedy or priority authorized or

created under this Interim Order or pursuant to the DIP Loan Documents as of such date, including

any Adequate Protection Obligations, and (iv) the validity or enforceability of the Aron Rights.

       19.     Restriction on Use of DIP Lenders’ Funds and Prepetition Collateral.

Notwithstanding anything herein to the contrary, none of the DIP Collateral or proceeds thereof,

proceeds of the DIP Financing, the Prepetition Collateral or proceeds thereof, any portion of the

Carve-Out may be used by the Debtors, the Debtors’ estates, the Committee, any trustee or

examiner appointed in the Chapter 11 Cases or any chapter 7 trustee, or any other party in interest,

directly or indirectly, to: (a) request authorization to obtain postpetition financing (whether equity

or debt) or other financial accommodations pursuant to section 364(c) or (d) of the Bankruptcy

Code, or otherwise, other than (i) from the DIP Agent or (ii) if such financing is sufficient to

indefeasibly pay all DIP Obligations in full in cash and such financing is immediately so used; (b)

assert, join, commence, support, investigate, or prosecute any action for any claim, counter-claim,

action, cause of action, proceeding, application, motion, objection, defense, or other contested

matter seeking any order, judgment, determination, or similar relief against, or adverse to the

interests of, in any capacity, the DIP Releasees or the Prepetition Secured Releasees, with respect

to any transaction, occurrence, omission, or action, including, without limitation, (i) any action

arising under the Bankruptcy Code against a DIP Releasee or a Prepetition Secured Releasee;

(ii) any so-called “lender liability” claims and causes of action against a DIP Releasee or

Prepetition Secured Releasee; (iii) any action with respect to the legality, enforceability, validity,

extent, perfection, and priority of the DIP Obligations, the DIP Superpriority Claims, the DIP Loan



                                                 61
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 87 of 108




Documents, the DIP Liens, or Prepetition Secured Obligations; (iv) any action for avoidance under

sections 544, 547, 548, 549, or 550 of the Bankruptcy Code against the DIP Secured Parties or a

Prepetition Secured Releasee; (v) any action seeking to invalidate, set aside, avoid, reduce, set off,

offset, recharacterize, subordinate (whether equitable, contractual, or otherwise), recoup against,

disallow, impair, raise any defenses, cross-claims, or counter claims, or raise any other challenges

under the Bankruptcy Code or any other applicable domestic or foreign law or regulation against

or with respect to the DIP Liens, the DIP Obligations, the DIP Superpriority Claims, or the

Prepetition Secured Obligations in whole or in part; (vi) appeal or otherwise challenge this Interim

Order, the DIP Loan Documents, or any of the transactions contemplated herein or therein; or

(vii) any action that has the effect of preventing, hindering, or delaying (whether directly or

indirectly) the DIP Secured Parties’ or Prepetition Secured Parties’ rights in respect of their

respective liens on and security interests in the DIP Collateral or Prepetition Collateral, as

applicable, or any of their rights, powers, or benefits hereunder or in the DIP Loan Documents or

this Interim Order anywhere in the world; (c) seek to modify any of the rights granted to the DIP

Secured Parties or the Prepetition Secured Parties hereunder or under the DIP Loan Documents;

or (d) pay any claim of a prepetition creditor except as permitted under the DIP Loan Documents

in accordance with the Approved Budget.           Notwithstanding the foregoing, the terms and

limitations of this paragraph shall not apply to a successful action on the part of the Debtors

whereby under paragraph 17 of this Interim Order the Debtors obtain an order of the Court staying

or otherwise modifying a Termination Event or a Cash Collateral Termination Event.

Notwithstanding the Committee Investigation Budget and the foregoing, nothing herein shall

prevent the Committee from seeking approval of all fees incurred or from the Court for approving




                                                 62
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 88 of 108




such fees incurred and from the Committee to be reimbursed from Unencumbered Assets (as

defined below).

        20.     Restriction on Use of Proceeds of Inventory Financing Collateral. For the

avoidance of doubt, nothing in this Interim Order authorizes the sale or use of Inventory Financing

Collateral or proceeds thereof other than Cash Collateral.

        21.     Insurance Policies. Upon entry of this Interim Order, the DIP Lenders are, and are

deemed to be, without any further action or notice (including endorsements), named as additional

insured and loss payees on each insurance policy maintained by the Debtor which in any way

relates to the DIP Collateral.

        22.     Collateral Rights.    Except as expressly provided in the Approved Budget or

permitted in this Interim Order or the DIP Loan Documents, in the event that any person or entity

that holds a lien on or security interest in DIP Collateral of the Debtors’ estates, that is junior or

otherwise subordinate to the DIP Liens receives or is paid the proceeds of such DIP Collateral,

prior to indefeasible payment in full in cash and the complete satisfaction of all DIP Obligations

under the DIP Loan Documents, and termination of the commitments under the DIP Loan

Documents, such junior or subordinate lienholder shall be deemed to have received, and shall hold,

the proceeds of any such DIP Collateral of the Debtors’ estates, in trust for the DIP Lenders, and

shall immediately turnover such proceeds to the DIP Agent for application in accordance with the

DIP Loan Documents and this Interim Order. Except as expressly provided in the Approved

Budget or permitted in this Interim Order or the applicable Prepetition Secured Document, in the

event that any person or entity that holds a lien on or security interest in any collateral securing the

obligations under any Prepetition Secured Document that is junior or otherwise subordinate to the

lien in favor of the applicable Prepetition Secured Parties receives or is paid the proceeds of such



                                                  63
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 89 of 108




collateral prior to indefeasible payment in full in cash and the complete satisfaction of all

obligations under the applicable Prepetition Secured Document, such junior or subordinate

lienholder shall be deemed to have received, and shall hold, the proceeds of any such collateral in

trust for the applicable Prepetition Secured Parties, and shall immediately turn over such proceeds

to the applicable Prepetition Secured Parties or their respective agents for application in

accordance with the relevant Prepetition Secured Document and this Interim Order.

        23.     Prohibition on Additional Liens. Except as provided in the DIP Loan Documents,

the Prepetition Secured Documents, and this Interim Order, the Debtors shall be enjoined and

prohibited from, at any time during the Chapter 11 Cases until such time as the DIP Obligations

and obligations under the Prepetition Secured Documents have been indefeasibly paid in full,

granting liens on or security interests in the DIP Collateral or the collateral securing the obligations

under the Prepetition Secured Documents or any portion thereof to any other entities, pursuant to

section 364(d) of the Bankruptcy Code or otherwise, which liens are junior to, senior to, or pari

passu with the DIP Liens, the Prepetition Secured Parties’ Adequate Protection Liens, or the liens

in favor of the Prepetition Secured Parties.

        24.     No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that any of the DIP Secured Parties or the Prepetition Secured Parties

may have to bring or be heard on any matter brought before this Court.

        25.     Sale/Conversion/Dismissal/Plan.

                (a)     No order providing for either the sale of the ownership of the stock of the

Debtors or the sale of all or substantially all of the assets of the Debtors under section 363 of the

Bankruptcy Code shall be entered by the Court unless, in connection and concurrently with any

such event, (X) the Prepetition Secured Parties consent to the entry of such order and (Y) (i) the



                                                  64
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 90 of 108




proceeds of any DIP Collateral included in such sale shall, subject to the prior satisfaction of any

Permitted Prior Liens encumbering such DIP Collateral, be used to indefeasibly pay in full in cash

and completely satisfy the DIP Obligations and the obligations under the Secured Financing

Documents, and the commitments under the DIP Loan Documents are terminated; (ii) such sale is

expressly permitted under the DIP Loan Documents; or (iii) the DIP Agent and Prepetition Secured

Parties otherwise consent.

                (b)        If an order dismissing or converting the Chapter 11 Cases under sections

305 or 1112 of the Bankruptcy Code or otherwise or an order appointing a chapter 11 trustee or an

examiner with expanded powers is at any time entered:

                      i.          Unless otherwise agreed to by the DIP Agent, such order shall

provide that the Debtors, in each case subject to the Carve-Out and the Permitted Prior Liens, be

subject to (a) the DIP Liens, the liens in favor of the Prepetition Secured Parties, the Aron Rights,

the DIP Superpriority Claims, the DIP Obligations, the Adequate Protection Liens, and the DIP

Loan Documents, which shall continue in full force and effect, remain binding on all parties-in-

interest, and maintain their priorities as provided in this Interim Order until all DIP Obligations

hereunder and all obligations under the DIP Credit Agreement are indefeasibly paid in full in cash

and completely satisfied and the commitments under the DIP Loan Documents are terminated in

accordance with the DIP Loan Documents, (b) the Prepetition Liens, Prepetition Secured Parties’

Adequate Protection Liens, and any other Adequate Protection Obligations granted or conferred

to the Prepetition Secured Parties shall continue in full force and effect, remain binding on all

parties-in-interest and maintain their priorities as provided in this Interim Order until all Prepetition

Secured Obligations are indefeasibly paid in full in cash and completely satisfied (and that such

Prepetition Secured Parties’ Adequate Protection Liens, and other Adequate Protection



                                                   65
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 91 of 108




Obligations granted to or conferred on the Prepetition Secured Parties shall, notwithstanding such

dismissal or conversion, remain binding on all parties) and (c) all postpetition indebtedness,

obligation, or liability incurred by the Debtors to the DIP Secured Parties or the Prepetition Secured

Parties prior to the date of such order, including, without limitation, the DIP Obligations and the

Adequate Protection Obligations, shall be governed in all respects by the original provisions of

this Interim Order unless the Final Order has been entered, in which case the Final Order shall

govern, and the DIP Secured Parties and the Prepetition Secured Parties shall be entitled to all the

rights, remedies, privileges, and benefits granted herein and in the DIP Loan Documents,; and

                     ii.       to the extent permitted by applicable law, this Court shall retain

jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DIP Liens. the DIP

Superpriority Claims, the Prepetition Liens, the Prepetition Secured Parties’ Adequate Protection

Liens, the Aron Rights, and any other Adequate Protection Obligations.

       26.     Modifications of the Approved Budget. Without further Order of the Court, the

Debtors are hereby authorized to implement, in accordance with the terms hereof and upon the

consent of the DIP Agent and each Prepetition Agent and not less than three days’ notice to the

Committee (and as to any changes with respect to the fees and expenses of Committee

professionals, with the consent of the Committee), any modifications to the Approved Budget with

such modification being in writing, provided, however, that (a) each Prepetition Agent shall be

deemed to have consented to any such modification if it has not objected to the proposed

modification (i) within the greater of twenty-four (24) hours and one (1) business day after written

email notice of such modification to counsel to such Prepetition Agent, or (ii) in the case of an

Emergency Expense (as defined below) in excess of $250,000, within twelve (12) hours after

written email notice of such proposed modification to counsel to such Prepetition Agent, and (b)



                                                 66
DOCS_LA:339202.2 68700/001
               Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 92 of 108




no consent of the Prepetition Agents shall be necessary if each of the following conditions is

satisfied: (i) the chief restructuring officer has certified, in writing, to the DIP Agent and the

Prepetition Agents that the expense is necessary to (A) prevent irreparable harm to the value of the

Prepetition Collateral or DIP Collateral, or (B) protect against an imminent harm to the public

safety (any such certified expense described in the foregoing clauses (A) or (B) an “Emergency

Expense”), (ii) such Emergency Expense is less than $250,000, and (iii) the aggregate amount of

all Emergency Expenses does not exceed $500,000.

        27.     Priority of Terms. To the extent of any conflict between or among (a) the express

terms or provisions of any of the DIP Loan Documents, the Motion, any other order of this Court,

or any other agreements, on the one hand, and (b) the terms and provisions of this Interim Order,

on the other hand, unless such term or provision herein is phrased in terms of “as defined in” or

“as more fully described in” the DIP Loan Documents or another document or agreement or words

of similar import, the terms and provisions of this Interim Order shall govern.

        28.     No Third-Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third party, any creditor or any direct, indirect or incidental

beneficiary.

        29.     Rights Under Sections 363(k) and 1129(b). Subject to paragraph 42 herein, tThe

full amount of the DIP Obligations or the Prepetition Secured Obligations may be used to “credit

bid” for the assets and property of the Debtors (other than any collateral in respect of the J. Aron

Obligations) on a dollar-for-dollar basis, as provided for in section 363(k) of the Bankruptcy Code,

in accordance with the terms of the DIP Loan Documents and this Interim Order, as applicable,

without the need for further Court order authorizing the same and whether such sale is (a) pursuant

to section 363, (b) pursuant to a plan of reorganization, or (c) by a chapter 7 trustee because, among



                                                  67
DOCS_LA:339202.2 68700/001
              Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 93 of 108




other things, the denial of such rights would result in the DIP Secured Parties and the Prepetition

Secured Parties not receiving the indubitable equivalent of their claims.

        30.     Discharge Waiver/Release. Neither the DIP Obligations nor the Adequate

Protection Obligations shall be discharged by the entry of an order confirming any plan of

reorganization in any of the Chapter 11 Cases, notwithstanding the provisions of section 1141(d)

of the Bankruptcy Code, unless such obligations have been indefeasibly paid in full in cash, or

granted such other treatment as the Debtors and the DIP Secured Parties, in the case of the DIP

Obligations, and the Prepetition Secured Parties, in the case of Adequate Protection Obligations,

may agree upon, on or before the effective date of such confirmed plan of reorganization.

        31.     Preservation of Prepetition Priorities. Nothing in this Interim Order is intended to

change or otherwise modify the prepetition priorities among prepetition secured creditors of the

Debtors, including (i) any lien or recoupment rights to the extent such liens or rights are valid,

enforceable, nonavoidable and perfected, (ii) any claims of the lienholders or any other mechanic

or materialmen to the extent their liens are valid, enforceable, non-avoidable and perfected,

including as permitted by section 546(b) of the Bankruptcy Code, or (iii) any relative rights and

priorities of the Prepetition Secured Parties in that certain Collateral Agency and Intercreditor

Agreement, dated as of November 20, 2018, as it may be amended, modified or supplemented, by

and among certain of the Debtors and the Prepetition Agents, and nothing in this Interim Order,

including the granting of adequate protection liens or DIP Liens, shall be deemed to have changed

or modified such prepetition priorities, all of which are hereby expressly preserved.           The

preservation of prepetition priorities expressly includes lien, setoff, recoupment, contract, and

other security rights.




                                                 68
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 94 of 108




       32.     Proofs of Claim. Notwithstanding anything to the contrary contained in any prior

or subsequent order of the Court, neither the DIP Agent nor any of the DIP Lenders shall be

required to file proofs of claim in the Chapter 11 Cases for any claim allowed herein in or otherwise

in relation to the DIP Loan Documents. In addition, the Prepetition Secured Parties shall not be

required to file proofs of claim in the Chapter 11 Cases for any claim allowed herein or otherwise

in relation to the Prepetition Secured Obligations, and the stipulations contained Section F and G

of this Interim Order shall be deemed to constitute a timely-filed proof of claim for the Prepetition

Secured Parties in respect of the Prepetition Secured Obligations.

       33.     Best Efforts. If requested to do so by the DIP Agent and consented to by the

Prepetition Secured Parties in writing, or by the Prepetition Secured Parties, the Debtors shall use

their best efforts (subject to applicable law, including, without limitation, the Debtors’ fiduciary

duties thereunder) to assist and cooperate with the sale of the DIP Collateral or the collateral

securing the obligations under the Prepetition Secured Documents.

       34.     No Consent. No action, inaction, or acquiescence by the DIP Secured Parties,

including funding the Debtors’ ongoing operations under this Interim Order, or the Prepetition

Secured Parties shall be deemed to be or shall be considered as evidence of any alleged consent

by the DIP Secured Parties or the Prepetition Secured Parties to a charge against the DIP Collateral

or the Prepetition Collateral pursuant to sections 506(c), 552(b) or 105(a) of the Bankruptcy Code.

       35.     No Marshaling; Equities of the Case. Subject to entry of the Final Order, neither

the DIP Secured Parties nor the Prepetition Secured Parties shall be subject to the equitable

doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral, the Prepetition

Collateral or the liens securing the obligations under the Prepetition Secured Documents, provided,

however, that the DIP Secured Parties agree to satisfy the DIP Obligations from any assets of the



                                                 69
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 95 of 108




Debtors constituting DIP Collateral that were unencumbered as of the Petition Date

(“Unencumbered Assets”) only to the extent that DIP Obligations cannot be satisfied first from

other DIP Collateral and the Prepetition Secured Parties agree to satisfy Prepetition Secured Debt

Obligations first from Prepetition Collateral and look to Unencumbered Assets last and only to the

extent that such obligations cannot be satisfied in full from all other Prepetition Collateral. Subject

to entry of the Final Order, the “equities of the case” exception of section 552(b) of the Bankruptcy

Code shall not apply to the DIP Agent with respect to the DIP Loan Documents and/or the DIP

Collateral or the Prepetition Secured Parties with respect to the Prepetition Secured Documents

and/or the Prepetition Collateral.

       36.     Section 506(c) Waiver. Subject to entry of the Final Order, no costs or expenses of

administration or other charge, lien, assessment, or claim incurred prior to the Termination Date

or the Cash Collateral Termination Date, as applicable, at any time (including any expenses set

forth in the Approved Budget) by any Debtors or any other person or entity shall be imposed

against any or all of the DIP Secured Parties or the Prepetition Secured Parties, their respective

claims, or their respective collateral under Section 506(c) of the Bankruptcy Code or otherwise,

and the Debtors, on behalf of their estates, waive any such rights.

       37.     Indemnification. The indemnification provisions set forth in Section 10.02 of the

DIP Credit Agreement are hereby approved.

       38.     Break Up Fee. In the event that alternative DIP financing is approved before entry

of the Final Order with a lender other than the DIP Lenders, the Debtors shall pay the DIP Agent

a break up fee of $250,000 in lieu of the Deferred Commitment Fees set forth in the DIP Loan

Documents.




                                                  70
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 96 of 108




       39.     No Duty to Monitor Compliance. The DIP Agent, DIP Lenders and the Prepetition

Secured Parties may assume the Debtors will comply with this Interim Order and the Approved

Budget and shall not (a) have any obligation with respect to the Debtors’ use of Cash Collateral or

proceeds of the DIP Financing (other than their consent to the use of Cash Collateral or proceeds

of the DIP Financing in accordance with and subject to terms of this Interim Order); (b) be

obligated to directly pay any expenses incurred or authorized to be incurred pursuant to this Interim

Order (including any amounts specified in the Approved Budget); or (c) be obligated to ensure or

monitor that sufficient Cash Collateral or proceeds of the DIP Financing exists to pay any expenses

incurred or authorized to be incurred pursuant to this Interim Order.

       40.     Adequate Notice. The notice given by the Debtors of the Interim Hearing was given

in accordance with Bankruptcy Rules 2002 and 4001(c)(2) and the Bankruptcy Local Rules. Under

the circumstances, no further notice of the request for the relief granted at the Interim Hearing is

required. The Debtors shall promptly serve copies of this Interim Order and notice of the Final

Hearing to any person included on the master service list approved or established in this case

within two (2) Business Days of the Interim Order Entry Date.

       41.     Binding Effect Successors and Assigns. Except as set forth in paragraph 42 of this

Interim Order, the DIP Loan Documents and the provisions of this Interim Order, including all

findings herein, shall be binding upon all parties-in-interest in this Chapter 11 Cases, including,

without limitation, the DIP Secured Parties, the Prepetition Secured Parties, the Committee or

examiner appointed in these Chapter 11 Cases, and the Debtors, and their respective successors

and assigns (including any trustee or fiduciary hereinafter appointed as a legal representative of

the Debtors or with respect to the property of the estate of the Debtors) whether in these Chapter 11

Cases, in any Successor Cases, or upon any dismissal of any such chapter 11 or chapter 7 case and



                                                 71
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 97 of 108




shall inure to the benefit of the DIP Secured Parties, the Prepetition Secured Parties and the

Debtors, and their respective successors and assigns, provided, however, that the agreement of the

DIP Secured Parties to extend financing under the DIP Loan Documents and the Prepetition

Secured Parties’ consent to the use of Cash Collateral, in each case, shall terminate upon the

appointment of any chapter 7 or 11 trustee, examiner with expanded powers, or similar responsible

person appointed for the estates of the Debtors. In determining to make any loan (whether pursuant

to the DIP Loan Documents, a promissory note, or otherwise), consenting to the use of Cash

Collateral or in exercising any rights or remedies as and when permitted pursuant to this Interim

Order or the DIP Loan Documents, the DIP Secured Parties and the Prepetition Secured Parties

shall not (i) be deemed to be in control of the operations of the Debtors, or (ii) owe any fiduciary

duty to the Debtors, or their creditors, shareholders, or estates. Except as set forth in paragraph 42

of this Interim Order, each stipulation, admission, and agreement contained in sections E, F, G and

I of this Interim Order shall also be binding upon all persons and entities, including the Debtors,

their estates, any Committee, or any chapter 7 or chapter 11 trustee appointed or elected for any of

the Debtors or any other person acting on behalf of the Debtors’ estates, under all circumstances

and for all purposes, subject to the Challenge Period as defined below.

       42.     Effect of Stipulations. The stipulations, waivers and releases contained in sections

F, G, and I of this Interim Order with respect to the Prepetition Secured Parties (the “Debtors’

Stipulations”) shall be binding upon the Debtors and their estates in all circumstances immediately

upon entry of this Interim Order. The Debtors’ Stipulations shall be binding upon each party in

interest (other than the Debtors and their estates), including the Committee, if any, and any chapter

11 trustee (or if any of these Chapter 11 Cases are converted to a case under chapter 7 prior to the

expiration of the Challenge Period (defined below), the chapter 7 trustee in such Successor Case),



                                                 72
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 98 of 108




together with each of their respective representatives, subsidiaries, successors and assigns, unless

(a) such party (subject in all respects to any agreement or applicable law which may limit or affect

such entity’s right or ability to do so), with the requisite standing granted by the Court, has timely

and properly filed an adversary proceeding by no later than the date that is the earlier of (i) the

effective date of a confirmed chapter 11 plan, and (ii) the day that is sixty (60) days from the date

of the entry of this Interim Order (or, in the case of the Committee, sixty one hundred twenty

(12060) days from the date of the appointment of the Committee (as such date may be extended

by the applicable Prepetition Secured Party in writing or by order of the Court)) (the “Challenge

Period”), (x) objecting to or challenging the amount, validity, perfection, enforceability, priority,

or extent of the debt or liens referenced in the Debtors’ Stipulations (including those under sections

506, 544, 547, 548, 549, 550, and/or 552 of the Bankruptcy Code) or otherwise objecting to the

admissions, stipulations, findings, or releases included in the Debtors’ Stipulations; or (y)

otherwise asserting or prosecuting any cause of action for preferences, fraudulent transfers or

conveyances, or any cause of action challenging the actions or inactions of any of the Prepetition

Secured Parties, including any claim against any or all of the Prepetition Secured Parties in the

nature of a “lender liability” cause of action, or any other offsets, setoffs, recoupments, challenges,

objections, defenses, claims, counterclaims, or causes of action of any kind or nature, whether in

these Chapter 11 Cases or any subsequent chapter 7 cases, against any of the Prepetition Secured

Parties on behalf of the Debtors’ estates, including avoidance, disallowance, disgorgement,

recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

applicable non-bankruptcy law (clauses (x) and (y) collectively, the “Challenges” and, each

individually, a “Challenge”); and (b) an order is entered by a court of competent jurisdiction and

becomes final and non-appealable in favor of the plaintiff sustaining any such Challenge in any



                                                  73
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 99 of 108




such duly filed adversary proceeding; provided, that, as to the Debtors, all such Challenges and

proceedings are hereby irrevocably waived and relinquished as of the Petition Date.               Any

complaint or motion for standing filed in, or in connection with, any Challenge proceeding shall

set forth with specificity the basis for such Challenge and any Challenges not so specified prior to

the expiration of the Challenge Period shall be deemed forever, waived, released, and barred. If

no adversary proceeding or contested matter is timely filed prior to the expiration of the Challenge

Period or the court does not rule in favor of the plaintiff in any such Challenge proceeding, without

further order of the Court: (v) the Debtors’ Stipulations, including the releases, shall be binding on

all parties in interest including, without limitation, the Committee, if any, and any trustee

(including any chapter 7 trustee); (w) any and all Challenges by any party in interest shall be

deemed to be forever released, waived, and barred; (x) the claims of the Prepetition Secured Parties

shall constitute allowed claims, not subject to counterclaim, setoff, recoupment, offset, any cause

of action of any kind, challenge, or defense (including avoidance, disallowance, disgorgement,

recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

applicable non-bankruptcy law), for all purposes in these Chapter 11 Cases and any subsequent

chapter 7 case; (y) the liens of the Prepetition Secured Parties shall be deemed legal, valid, binding,

perfected, not subject to defense, counterclaim, recharacterization, subordination, or avoidance;

and (z) the Prepetition Secured Parties (and their respective agents, affiliates, subsidiaries,

directors, officers, manager, representatives, attorneys, and advisors) shall not be subject to any

other or further Challenge or investigation in respect of any Challenge by any person. If any such

adversary proceeding is timely filed prior to the expiration of the Challenge Period, the Debtors’

Stipulations, shall nonetheless remain binding and preclusive on the Committee, if any, and any

parties in interest, including any trustee, except as to any such findings and admissions that were



                                                  74
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 100 of 108




expressly challenged in such adversary proceeding (it being understood that any non-challenging

parties are bound). Nothing in this Interim Order vests or confers on any person, including the

Committee, if any, standing or authority to pursue any claims or cause of action belonging to the

Debtors or their estates, including, without limitation, a Challenge in a Challenge proceeding. For

the avoidance of doubt and notwithstanding the foregoing, (i) the Debtors’ stipulations,

admissions, and releases contained in Paragraph E of this Interim Order will not be subject to a

Challenge or the Challenge Period, and (ii) the DIP Secured Parties agree they will not file a

Challenge and will not join in, fund, solicit, encourage or support any Challenge or request to

extend the Challenge Period, provided, however, that, subject to entry of the Final Order, in the

event of a successful Challenge by a party other than the DIP Secured Parties, any property that

would otherwise constitute DIP Collateral pursuant to the terms hereof shall, in fact, become DIP

Collateral, and the DIP Liens shall attach thereto in the same order and priority as set forth herein.

In the event that there is a timely successful Challenge brought pursuant to this paragraph, the

Court shall retain jurisdiction to fashion an appropriate remedy. For the avoidance of doubt, the

Challenge and Challenge Period shall not apply to any claims or causes of the Debtors with respect

to the Insider Creditors.

                       (a)     Notwithstanding anything contained herein to the contrary, the

Challenge Period in paragraph 42 above will be tolled for the Committee if it formally moves for

an order of this Court conferring standing or authority (the “Standing Motion”) prior to the

Challenge Period, from the date the Committee so moves until five (5) business days from the date

that the Standing Motion is granted or the date when the Standing Motion is denied pursuant to an

Order of the Court; provided, that the Challenge Period: (a) will only be tolled if such Standing

Motion attaches a proposed complaint identifying the specific Challenge(s) that the Committee



                                                 75
DOCS_LA:339202.2 68700/001
            Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 101 of 108




proposes to assert and the defendant(s) against whom such Challenge(s) are proposed to be

asserted, and (b) will only be tolled with respect to such Challenge(s) and defendant(s) specifically

identified therein. Nothing herein shall limit the Committee’s ability to (x) file a timely Standing

Motion in respect of any timely Challenge for which it cannot obtain standing as a matter of law

because the applicable Debtor is a limited liability company (an “LLC Challenge Motion”), and

(y) seek pursuant to such LLC Challenge Motion a mechanism by which to prosecute such

Challenge, provided that the Committee otherwise satisfies the requirements set forth in this

paragraph 42(a). In the event the Committee files a timely LLC Challenge Motion for which it

cannot obtain standing, and provided that the Committee otherwise satisfies the requirements set

forth in this paragraph 42(a), the expiration of the Challenge Deadline solely for the specific

Challenge set forth in the LLC Challenge Motion, and solely as to the defendant(s) named therein,

shall be tolled pending further order of the Court, and applicable parties shall meet and confer with

respect to an appropriate process (if any) for the prosecution of any such Challenge. If timely

notified of a Challenge for which the Committee cannot gain standing because the applicable

Debtor is a limited liability company, the Debtors (or a designated representative) shall, to the

extent permitted by applicable law, retain the authority to prosecute such Challenge in the exercise

of their business judgment and subject to any applicable further order of the Court.                    Formatted


                       (b)     Any Challenge, Standing Motion, or LLC Standing Motion                   Formatted: Font: 12 pt


commenced by the Committee (the “Committee Action”) may be pursued by any chapter 7 trustee

in these Cases (a “Chapter 7 Trustee”), appointed subsequent to the filing of the Committee

Action, in the Trustee’s sole and exclusive discretion. The filing of a Notice of Substitution of

Trustee for and in the stead of the Committee in the Committee Action, shall be automatically           Formatted: Font: 12 pt


effective upon filing, without further Order of the Court, and the Chapter 7 Trustee shall be deemed    Formatted: Font: 12 pt




                                                 76
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 102 of 108




automatically substituted for the Committee, which substitution shall be deemed retroactive to the

date of the filing of the Committee Action.                                                            Formatted


                       (c)     Any successful Challenge could result in the disgorgement of any

amounts realized by the Prepetition Secured Parties on a postpetition basis.

               42.                                                                                     Formatted: Heading 5, Indent: Left: 1"


       43.     Reservation of Rights. Except as expressly authorized in this Interim Order or as

otherwise expressly accepted in writing by the Prepetition Secured Parties, the Prepetition Secured

Parties’ consent to this Interim DIP Order and any action, inaction, or acquiescence by the

Prepetition Secured Parties in connection with this Interim DIP Order (collectively, “Prepetition

Secured Parties’ Actions”), whether preceding or after the date hereof, shall not be deemed to

constitute, evidence or imply any consent, acquiescence, or agreement to, waiver, or any course of

dealing or course of conduct (collectively, “Consent”), in connection with any future debtor-in-

possession financing, any future use of Cash Collateral, any additional priming liens, or other

actions, inactions, relief or requests by the Debtors or DIP Lenders in the future (collectively,

“Future Actions”). The Prepetition Secured Parties reserve all rights to object to, challenge and

contest any Future Action, and no Debtor, DIP Lender, or Prepetition Secured Party shall assert

that any Prepetition Secured Parties’ Action constitutes any Consent to any Future Action.

       44.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

       45.     Final Hearing Date. The Court will conduct the Final Hearing on August 2,

2021[TBD] at 3:30[TBD] p.m., prevailing Central Time. Objections and responses to the Motion

with respect to entry of the Final Order shall be filed and served according to the Local Bankruptcy

Rules on or before July 29, 2021[TBD] at 10:00[TBD] am, prevailing Central Time. The Debtors



                                                 77
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 103 of 108




shall promptly serve copies of this Interim Order and notice of the Final Hearing on (i) the Office

of the United States Trustee for the Southern District of Texas, (ii) the Revolving Administrative

Agent, (iii) the Term Administrative Agent, (iv) J. Aron, (v) the Project Collateral Agent, and (vi)

those parties that have filed a notice of appearance requesting notice, which service shall constitute

adequate and proper notice of the hearing.

       46.     Effect of this Interim Order.      Notwithstanding Bankruptcy Rules 4001(a)(3),

6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules

of Civil Procedure, this Interim Order shall be immediately effective and enforceable upon its entry

and there shall be no stay of execution or effectiveness of this Interim Order.

       47.     Retention of Jurisdiction. This Court retains jurisdiction with respect to all matters

arising from or related to the DIP Loan Documents and the implementation of this Interim Order.

       48.     Compliance with Law. Notwithstanding anything to the contrary in the Interim

Order or the DIP Loan Documents, nothing in this Interim Order or the DIP Loan Documents shall

relieve the Debtors of any obligations under federal, state or local police or regulatory laws or

under 28 U.S.C. § 959(b), provided that nothing herein shall limit or impair the Debtors’ rights to

assert defenses under applicable law and nothing herein shall create new defenses to obligations

under police or regulatory laws or 28 U.S.C. § 959(b) .




RESERVATION OF RIGHTS OF TERMINAL ENTITIES




                                                 78
DOCS_LA:339202.2 68700/001
                 Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 104 of 108




           49.      Adequate Protection: Notwithstanding anything to the contrary in this Interim

Order, to the extent any of the Terminal Entities8 have a valid, perfected and unavoidable lien on

any DIP Collateral (the “Terminal Liens”), such interest shall be entitled to adequate protection as

follows (i) valid and automatically perfected priority replacement liens and security interests in

and on all real and personal property of the Debtors and their bankruptcy estates, in each case,

subject to the DIP Liens securing the DIP Financing in the same order and priority as existed

prepetition to the extent of any diminution in value of the Terminal Liens, if any (the “Terminal

Replacement Liens”); provided, that, for the avoidance of doubt, the Terminal Replacement Liens

shall not attach to the IFF Property or any Unencumbered Assets or any proceeds thereof; and (ii)

superpriority administrative claims and all of the other benefits and protections allowable under

section 507(b) of the Bankruptcy Code, in each of the Chapter 11 Cases or Successor Cases, with

priority as provided therein, to the extent of any diminution in the collateral securing the Terminal

Liens, if any (the “Terminal Superpriority Claim”), but shall not attach to or be payable from

Unencumbered Assets or proceeds thereof.                   Nothing in this Order shall be a finding or

determination with respect to the extent, validity or priority of any liens or claims of the Terminal

Entities, including, without limitation, any warehouseman’s or other similar liens, setoff,

recoupment, contract and other security rights, and all parties reserve their rights with respect to

the forgoing. The Terminal Entities’ right to seek further or additional adequate protection is

expressly reserved and preserved.

           50.      Administrative Expense: Within two (2) business days of the entry of this Interim

Order, the Debtors shall make a cash payment of $150,000.00 to the Terminal Entities for


8
    “Terminal Entities” shall mean, collectively or individually, Limetree Bay Terminals, LLC, Limetree Bay Terminal
      Holdings, LLC, Limetree Bay Terminal Holdings II, LLC, and Limetree Bay Cayman, Ltd.



                                                          79
DOCS_LA:339202.2 68700/001
                Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 105 of 108




postpetition services provided by the Terminal Entities under the Terminal Services Agreements.9

Commencing with the first Monday following the entry of this Interim Order and on each Monday

thereafter for the period covered by the Approved Budget, the Debtors shall make a cash payment

of $150,000.00 to the Terminal Entities for postpetition services provided by the Terminal Entities

under the Terminal Services Agreements for a total payment over the period covered by this

Interim Order in the amount of $450,000. The Terminal Entities reserve all of their rights to assert

an administrative expense claim for additional amounts owed under the Terminal Services

Agreements for the period after the Petition Date, and the rights of the Debtors and all other parties

in interest to contest the amount or validity of any such administrative expense are expressly

reserved and fully preserved. The Debtors shall use good faith efforts to include full payment of

all postpetition amounts owed to the Terminal Entities under the Terminal Services Agreements

in the Approved Budget in connection with the Final Order, subject to the Debtors rights as to the

appropriate amount to be charged for services under the Terminal Services Agreements and

without limiting the Debtors rights to seek to reject the Terminal Services Agreements. All rights

with respect to applicability of setoff rights are reserved.

          51.      Limitation on DIP Liens: For the avoidance of doubt, the DIP Collateral shall not

include any property to the extent that it does not constitute property of the Debtors’ estates within

the scope of 11. U.S.C. § 541, and shall not include the Terminal Entities’ interest in any property

that is jointly owned by the Debtors (or any of them) and Terminal Entities (or any of them) and

no liens granted pursuant to this Order shall attach to the Terminal Entities’ interest in any property

jointly owned with the Debtors.


9
    “Terminal Services Agreement” shall mean, collectively, the Terminal Services Agreement (Included Locations)
      among Limetree Bay Terminals, LLC, Limetree Bay Refining Marketing, LLC and J. Aron dated March 3, 2020
      and the Terminal Services Agreement (Non-Included Locations) between Limetree Bay Terminals, LLC and
      Limetree Bay Refining Marketing, LLC dated March 3, 2020.


                                                        80
DOCS_LA:339202.2 68700/001
             Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 106 of 108




       52.     Reservation of Rights: Notwithstanding anything in paragraph 42 of this Order,

the stipulations, waivers and releases contained in sections F, G, and I of this Interim Order with

respect to the Prepetition Secured Parties shall not be binding on the Terminal Entities. All rights

of the Terminal Entities and the Prepetition Secured Parties with respect to entry of the Final Order

are expressly reserved and preserved and nothing in this Order shall limit the rights of the Terminal

Entities to object to entry of the Final Order for any reason.

       52.                                                                                              Formatted: Indent: Left: 0.5", No bullets or numbering




 Signed on July __, 2021.                    _____________________________________
                                             David R. Jones
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 81
DOCS_LA:339202.2 68700/001
Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 107 of 108




                   Exhibit A

              DIP Credit Agreement
           Case 21-32351 Document 327 Filed in TXSB on 08/05/21 Page 108 of 108




                                Exhibit B

                             Approved Budget




                                   83
DOCS_LA:339202.2 68700/001
